     Case 1:19-bk-12238                    Doc 1            Filed 06/17/19 Entered 06/17/19 15:46:17                                                Desc Main
                                                            Document     Page 1 of 55

 Fill in this information to identify your case:

 United States Bankruptcy Court for the:
                                                                                                                                                   ?J'O
                                                                                                       t;: I 7
                                                                                                , a IIJ'';
  Southern District of Ohio                                                                    I ~..r .._,,.
                                                                                                                               PH 3: 13
 Case number (ff known): _ _ _ _ _ _ _ _ _ _ _ Chapter you are filing under:
                                               if' Chapter?                                             ,·~;er•:,-·.;   r,
                                                                                                                             \_,,+j   ,':---:::;

                                                   Chapter 11    •                                 CLEF:!-( OF COU,'1T
                                                   Chapter12     •                             U.S. F'/.
                                                   Chapter 13    •                                              · CCUiUI                            Check if this is an
                                                                                                                                                    amended filing


Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                                  12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
joint case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.


           Identify Yourself

                                    About Debtor 1 :                                                 About Debtor 2 (Spouse Only in a Joint Case):

1. Your full name

   Write the name that is on your
                                    Jammie
   government-issued picture
                                    First name                                                       First name
   identification (for example,
   your driver's license or
   passport).                       Middle name                                                      Middle name
   Bring your picture               Jackson
   identification to your meeting   Last name                                                        Last name
   with the trustee.
                                    Suffix (Sr., Jr., II, Ill)                                       Suffix (Sr., Jr., II, Ill)




2. All other names you
   have used in the last 8          First name                                                       First name
   years
    Include your married or         Middle name                                                      Middle name
    maiden names.
                                    Last name                                                        Last name


                                    First name                                                       First name

                                    Middle name                                                      Middle name

                                    Last name                                                        Last name




3. Only the last 4 digits of
                                    XXX      -    XX -     _9___9___
                                                                   4 __Q_                            XXX                XX -     _ _ _ _ _ _ __
   your Social Security
   number or federal                OR                                                               OR
   Individual Taxpayer
   Identification number            9xx - xx                                                         9xx - xx
   (ITIN)

Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                                   page 1
        Case 1:19-bk-12238                         Doc 1          Filed 06/17/19 Entered 06/17/19 15:46:17                                    Desc Main
                                                                  Document     Page 2 of 55


Debtor 1         Jammie Jackson                                                                          Case number(ffknown)_ _ _ _ _ _ _ _ _ _ _ _ __
                 First Name   Middle Name                 Last Name




                                            About Debtor 1:                                                  About Debtor 2 (Spouse Only In a Joint Case):


4.     Any business names
       and Employer                         liZI   I have not used any business names or EINs.               D      I have not used any business names or EINs.
       Identification Numbers
       (EIN) you have used in
       the last 8 years                     Business name                                                    Business name

       Include trade names and
       doing business as names
                                            Business name                                                    Business name



                                            -- -
                                            EIN
                                                           -------                                           -
                                                                                                             EIN
                                                                                                                 - - -------

                                            -- - -------                                                     -   -        - -------
                                            EIN                                                              EIN




5.     Where you live                                                                                        If Debtor 2 lives at a different address:


                                            598 Dewdrop circle
                                            Number           Street                                          Number           Street




                                            Cincinnati                               OH        45240
                                            City                                     State    ZIP Code       City                                     State     ZIP Code

                                            Hamilton
                                            County                                                           County


                                            If your mailing address is different from the one                If Debtor 2's mailing address is different from
                                            above, fill it in here. Note that the court will send            yours, fill it in here. Note that the court will send
                                            any notices to you at this mailing address.                      any notices to this mailing address.



                                            Number          Street                                           Number          Street



                                            P.O. Box                                                         P.O. Box



                                            City                                     State    ZIP Code       City                                     State    ZIP Code




6.    Why you are choosing                  Check one:                                                      Check one:
      this district to file for
      bankruptcy                            liZi   Over the last 180 days before filing this petition,      D       Over the last 180 days before filing this petition,
                                                   I have lived in this district longer than in any                 I have lived in this district longer than in any
                                                   other district.                                                  other district.

                                            D      I have another reason. Explain.                           D      I have another reason. Explain.
                                                   (See 28 U.S.C. § 1408.)                                          (See 28 U.S.C. § 1408.)




     Official Form 101                                   Voluntary Petition for Individuals Filing for Bankruptcy                                       page 2
         Case 1:19-bk-12238                        Doc 1         Filed 06/17/19 Entered 06/17/19 15:46:17                                               Desc Main
                                                                 Document     Page 3 of 55


  Debtor 1        Jammie Jackson                                                                                       Case number (ff known) _ _ _ _ _ _ _ _ _ _ _ __
                  First Name   Middle Name               Last Name




•Mil            Tell the Court About Your Bankruptcy Case


• 1.    The chapter of the                   Check one. {For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
        Bankruptcy Code you                  for Bankruptcy {Form 2010)). Also, go to the top of page 1 and check the appropriate box.
        are choosing to file
        under
                                             121   Chapter 7

                                             D     Chapter 11

                                             D     Chapter 12

                                             D     Chapter 13


 a. How you will pay the fee                 D I will pay the entire fee when I file my petition.   Please check with the clerk's office in your
                                                   local court for more details about how you may pay. Typically, if you are paying the fee
                                                   yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                                   submitting your payment on your behalf, your attorney may pay with a credit card or check
                                                   with a pre-printed address.

                                             D     I need to pay the fee in installments. If you choose this option, sign and attach the
                                                   Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                             '21   I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                                   By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                                   less than 150% of the official poverty line that applies to your family size and you are unable to
                                                   pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                                   Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.
                                                                                  .   -- -----------------~-- --- ~-   ------   ---- ----------------    ----        _________ __ _
                                                                                                                                                                              ,,




 9.     Have you filed for                   121 No
        bankruptcy within the
        last 8 years?                        D Yes.      District _ _ _ _ _ _ _ _ _ When                          _ _ _ _ _ Case number _ _ _ _ _ _ _ _ __
                                                                                                                  MM/ DD /YYYY
                                                         District _ _ _ _ _ _ _ _ _ When                          _ _ _ _ _ Case number _ _ _ _ _ _ _ _ __
                                                                                                                  MM/ DD/YYYY
                                                         District _ _ _ _ _ _ _ _ _ When                          _ _ _ _ _ Case number _ _ _ _ _ _ _ _ __
                                                                                                                  MM/ DD/YYYY

--------~-------------------------------

 10.    Are any bankruptcy                   121 No
        cases pending or being
        filed by a spouse who is             D Yes.      Debtor _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Relationship to you
        not filing this case with                        District _ _ _ _ _ _ _ _ _ When                          _ _ _ _ _ Case number, if known_ _ _ _ _ __
        you, or by a business                                                                                     MM/ DD /YYYY
        partner, or by an
        affiliate?
                                                         Debtor _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Relationship to you

                                                         District _ _ _ _ _ _ _ _ _ When                          _ _ _ _ _ Case number, if known _ _ _ _ _ __
                                                                                                                  MM/ DD/ YYYY



 11. Do you rent your                        ~     No.   Go to line 12.
       residence?                            D Yes.      Has your landlord obtained an eviction judgment against you?

                                                         D   No. Go to line 12.
                                                         D   Yes. Fill out Initial Statement About an Eviction Judgment Against You {Form 101A) and file ii as
                                                             part of this bankruptcy petition.




      Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                           page 3
        Case 1:19-bk-12238                          Doc 1          Filed 06/17/19 Entered 06/17/19 15:46:17                                 Desc Main
                                                                   Document     Page 4 of 55


Debtor 1         Jammie Jackson                                                                             Case number (dknown), _ _ _ _ _ _ _ _ _ _ _ _ __
                 First Name       Middle Name              Last Name




              Report About Any Businesses You Own as a Sole Proprietor


12. Are you a sole proprietor                   '21 No. Go to Part 4.
      of any full- or part-time
      business?                                 D Yes. Name and location of business
      A sole proprietorship is a
      business you operate as an
                                                          Name of business, if any
      individual, and is not a
      separate legal entity such as
      a corporation, partnership, or
                                                          Number       Street
      LLC.
      If you have more than one
      sole proprietorship, use a
      separate sheet and attach it
      to this petition.
                                                           City                                                                 ZIP Code



                                                          Check the appropriate box to describe your business:

                                                          D   Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                                          D   Single Asset Real Estate (as defined in 11 U.S.C. § 101 (51 B))

                                                          D   Stockbroker (as defined in 11 U.S.C. § 101 (53A))

                                                          D   Commodity Broker (as defined in 11 U.S.C. § 101 (6))

                                                          D   None of the above


13. Are you filing under                        If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
      Chapter 11 of the                         can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
      Bankruptcy Code and                       most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
                                                any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1 )(B).
      are you a small business
      debtor?
      For a definition of small
                                                Ill No.   I am not filing under Chapter 11.

      business debtor, see                      D   No. I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
      11 U.S.C. § 101 (510).                            the Bankruptcy Code.

                                                D Yes.    I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                          Bankruptcy Code.


              Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


14.   Do you own or have any                    '21 No
      property that poses or is
      alleged to pose a threat                  D Yes.     What is the hazard?
      of imminent and
      identifiable hazard to
      public health or safety?
      Or do you own any
      property that needs                                  If immediate attention is needed, why is it needed? _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      immediate attention?
      For example, do you own
      perishable goods, or livestock
      that must be fed, or a building
      that needs urgent repairs?
                                                           Where is the property? _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                     Number        Street




                                                                                     City                                          State      ZIP Code


  Official Form 101                                       Voluntary Petition for Individuals Filing for Bankruptcy                                   page 4
       Case 1:19-bk-12238                            Doc 1          Filed 06/17/19 Entered 06/17/19 15:46:17                                      Desc Main
                                                                    Document     Page 5 of 55


Debtor 1         Jammie Jackson                                                                                Case number(ffknown),_ _ _ _ _ _ _ _ _ _ _ _ __
                 First Name     Middle Name                 Last Name




              Explain Your Efforts to Receive a Briefing About Credit Counseling

                                              About Debtor 1:                                                       About Debtor 2 (Spouse Only In a Joint Case):
1s.   Tell the court whether
      you have received a
      briefing about credit                   You must check one:                                                   You must check one:
      counseling.
                                              latl   I received a briefing from an approved credit                  D   I received a briefing from an approved credit
                                                     counseling agency within the 180 days before I                     counseling agency within the 180 days before I
      The law requires that you                      filed this bankruptcy petition, and I received a                   filed this bankruptcy petition, and I received a
      receive a briefing about credit                certificate of completion.                                         certificate of completion.
      counseling before you file for
                                                     Attach a copy of the certificate and the payment                   Attach a copy of the certificate and the payment
      bankruptcy. You must
                                                     plan, if any, that you developed with the agency.                  plan, if any, that you developed with the agency.
      truthfully check one of the
      following choices. If you               D      I received a briefing from an approved credit                  D   I received a briefing from an approved credit
      cannot do so, you are not                      counseling agency within the 180 days before I                     counseling agency within the 180 days before I
      eligible to file.                              filed this bankruptcy petition, but I do not have a                filed this bankruptcy petition, but I do not have a
                                                     certificate of completion.                                         certificate of completion.
      If you file anyway, the court                  Within 14 days after you file this bankruptcy petition,            Within 14 days after you file this bankruptcy petition,
      can dismiss your case, you
                                                     you MUST file a copy of the certificate and payment                you MUST file a copy of the certificate and payment
      will lose whatever filing fee
                                                     plan, if any.                                                      plan, if any.
      you paid, and your creditors
      can begin collection activities         D      I certify that I asked for credit counseling                   D   I certify that I asked for credit counseling
      again.                                         services from an approved agency, but was                          services from an approved agency, but was
                                                     unable to obtain those services during the 7                       unable to obtain those services during the 7
                                                     days after I made my request, and exigent                          days after I made my request, and exigent
                                                     circumstances merit a 30-day temporary waiver                      circumstances merit a 30-day temporary waiver
                                                     of the requirement.                                                of the requirement.

                                                     To ask for a 30-day temporary waiver of the                        To ask for a 30-day temporary waiver of the
                                                     requirement, attach a separate sheet explaining                    requirement, attach a separate sheet explaining
                                                     what efforts you made to obtain the briefing, why                  what efforts you made to obtain the briefing, why
                                                     you were unable to obtain it before you filed for                  you were unable to obtain it before you filed for
                                                     bankruptcy, and what exigent circumstances                         bankruptcy, and what exigent circumstances
                                                     required you to file this case.                                    required you to file this case.
                                                     Your case may be dismissed if the court is                         Your case may be dismissed if the court is
                                                     dissatisfied with your reasons for not receiving a                 dissatisfied with your reasons for not receiving a
                                                     briefing before you filed for bankruptcy.                          briefing before you filed for bankruptcy.
                                                     If the court is satisfied with your reasons, you must              If the court is satisfied with your reasons, you must
                                                     still receive a briefing within 30 days after you file.            still receive a briefing within 30 days after you file.
                                                     You must file a certificate from the approved                      You must file a certificate from the approved
                                                     agency, along with a copy of the payment plan you                  agency, along with a copy of the payment plan you
                                                     developed, if any. If you do not do so, your case                  developed, if any. If you do not do so, your case
                                                     may be dismissed.                                                  may be dismissed.
                                                     Any extension of the 30-day deadline is granted                    Any extension of the 30-day deadline is granted
                                                     only for cause and is limited to a maximum of 15                   only for cause and is limited to a maximum of 15
                                                     days.                                                              days.

                                              D      I am not required to receive a briefing about                 D    I am not required to receive a briefing about
                                                     credit counseling because of:                                      credit counseling because of:

                                                     D   Incapacity.    I have a mental illness or a mental             D   Incapacity.    I have a mental illness or a mental
                                                                        deficiency that makes me                                           deficiency that makes me
                                                                        incapable of realizing or making                                   incapable of realizing or making
                                                                        rational decisions about finances.                                 rational decisions about finances.
                                                     D   Disability.    My physical disability causes me                D   Disability.    My physical disability causes me
                                                                        to be unable to participate in a                                   to be unable to participate in a
                                                                        briefing in person, by phone, or                                   briefing in person, by phone, or
                                                                        through the internet, even after I                                 through the internet, even after I
                                                                        reasonably tried to do so.                                         reasonably tried to do so.
                                                     D   Active duty. I am currently on active military                 D   Active duty. I am currently on active military
                                                                      duty in a military combat zone.                                    duty in a military combat zone.
                                                     If you believe you are not required to receive a                   If you believe you are not required to receive a
                                                     briefing about credit counseling, you must file a                  briefing about credit counseling, you must file a
                                                     motion for waiver of credit counseling with the court.             motion for waiver of credit counseling with the court.




 Official Form 101                                         Voluntary Petition for Individuals Filing for Bankruptcy                                         page 5
       Case 1:19-bk-12238                        Doc 1                Filed 06/17/19 Entered 06/17/19 15:46:17                             Desc Main
                                                                      Document     Page 6 of 55


Debtor 1       Jammie Jackson                                                                          Case number (ff known)_ _ _ _ _ _ _ _ _ _ _ _ __
               First Name    Middle Name                   Last Name




             Answer These Questions for Reporting Purposes

                                           16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
16.   What kind of debts do                     as "incurred by an individual primarily for a personal, family, or household purpose."
      you have?
                                                  D     No. Go to line 16b.
                                                  '21   Yes. Go to line 17.

                                           16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                                money for a business or investment or through the operation of the business or investment.

                                                  '21   No. Go to line 16c.
                                                  D     Yes. Go to line 17.

                                           16c. State the type of debts you owe that are not consumer debts or business debts.



11.   Are you filing under
      Chapter7?                            D     No. I am not filing under Chapter 7. Go to line 18.

      Do you estimate that after           '21   Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
      any exempt property is                          administrative expenses are paid that funds will be available to distribute to unsecured creditors?
      excluded and                                      liiZI   No
      administrative expenses
      are paid that funds will be                       D       Yes
      available for distribution
      to unsecured creditors?

1s. How many creditors do                  '21   1-49                              0   1,000-5,000                            0   25,001-50,000
    you estimate that you                  0     50-99                             0   5,001-10,000                           0   50,001-100,000
    owe?                                   0     100-199                           0   10,001-25,000                          D   More than 100,000
                                           0     200-999

19. How much do you                        '21   $0-$50,000                        D   $1,000,001-$10 million                 D   $500,000,001-$1 billion
      estimate your assets to              0     $50,001-$100,000                  D   $10,000,001-$50 million                D   $1,000,000,001-$10 billion
      be worth?                            0     $100,001-$500,000                 D   $50,000,001-$100 million               D   $10,000,000,001-$50 billion
                                           D     $500,001-$1 million               D   $100,000,001-$500 million              D   More than $50 billion

20. How much do you                        '21   $0-$50,000                        D $1,000,001-$10 million                   D   $500,000,001-$1 billion
      estimate your liabilities            0     $50,001-$100,000                  D $10,000,001-$50 million                  D   $1,000,000,001-$10 billion
      to be?                               0     $100,001-$500,000                 D $50,000,001-$100 million                 D   $10,000,000,001-$50 billion
                                           D                                       D $100,000,001-$500 million                D   More than $50 billion
•@e
                                                 $500,001-$1 million
             Sign Below

                                           I have examined this petition, and I declare under penalty of perjury that the information provided is true and
Foryou                                     correct.
                                           If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11, 12, or 13
                                           of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                           under Chapter 7.
                                           If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                           this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                           I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                           I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                           with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
                                           18 U.S.C §§ 152, 1341, 1519, and 3 71.



                                                                                                              Signature of Debtor 2

                                                                                                              Executed on _ _ _ _ _ __
                                                                                                                             MM/ DD      /YYYY


 Official Form 101                                       Voluntary Petition for Individuals Filing for Bankruptcy                                   page 6
     Case 1:19-bk-12238                     Doc 1          Filed 06/17/19 Entered 06/17/19 15:46:17                                    Desc Main
                                                           Document     Page 7 of 55


Debtor 1     Jammie Jackson                                                                        Case number (ff known), _ _ _ _ _ _ _ _ _ _ _ _ __
             First Name   Middle Name              Last Name




                                        I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility
For your attorney, if you are
                                        to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
represented by one                      available under each chapter for which the person is eligible. I also certify that I have delivered to the debtor(s)
                                        the notice required by 11 U.S.C. § 342(b) and, in a case in which§ 707(b)(4)(D) applies, certify that I have no
If you are not represented              knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not
need to file this page.
                                        X                                                                   Date
                                            Signature of Attorney for Debtor                                               MM         DD /YYYY




                                            Printed name



                                            Firm name



                                            Number      Street




                                            City                                                           State           ZIP Code




                                            Contact phone _ _ _ _ _ _ _ _ _ _ _ _ __                       Email address




                                           Bar number                                                      State




                                                                                                          j--              a:




 Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                     page 7
                  Case 1:19-bk-12238                                                                                 Doc 1                             Filed 06/17/19 Entered 06/17/19 15:46:17                                                                                                                                                                Desc Main
                                                                                                                                                       Document     Page 8 of 55


     Debtor 1                              Jammie Jackson                                                                                                                                                                                                          Case number (ff known) _ _ _ _ _ _ _ _ _ _ _ _ __
                                           First Name                            Middle Name                                          Last Name




     For you if you are filing this                                                                                 The law allows you, as an individual, to represent yourself in bankruptcy court, but you
     bankruptcy without an                                                                                          should understand that many people find it extremely difficult to represent
     attorney                                                                                                       themselves successfully. Because bankruptcy has long-term financial and legal
                                                                                                                    consequences, you are strongly urged to hire a qualified attorney.
     If you are represented by
     an attorney, you do not                                                                                        To be successful, you must correctly file and handle your bankruptcy case. The rules are very
     need to file this page.                                                                                        technical, and a mistake or inaction may affect your rights. For example, your case may be
                                                                                                                    dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                                                                                                    hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                                                                                                    firm if your case is selected for audit. If that happens, you could lose your right to file another
                                                                                                                    case, or you may lose protections, including the benefit of the automatic stay.

                                                                                                                    You must list all your property and debts in the schedules that you are required to file with the
                                                                                                                    court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                                                                                                    in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                                                                                                    property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                                                                                                    also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                                                                                                    case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                                                                                                    cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                                                                                                    Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

                                                                                                                    If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                                                                                                    hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                                                                                                    successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                                                                                                    Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                                                                                                    be familiar with any state exemption laws that apply.

                                                                                                                    Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                                                                                                    consequences?
                                                                                                                    0         No
                                                                                                                    liZI      Yes

                                                                                                                    Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                                                                                                    inaccurate or incomplete, you could be fined or imprisoned?
                                                                                                                    0         No
                                                                                                                    ~ Yes

                                                                                                                    Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                                                                                                    lia       No
                                                                                                                    D         Yes. Name of Person_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                   Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).



                                                                                                                    By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                                                                                                    have read and understood this notice, and I am aware that filing a bankruptcy case without an
                                                                                                                    attorney may cause me to lose my rights or property if I do not properly handle the case.




                                                                                                                                                                                                                                                                                          Signature of Debtor 2


                                                                                                                                                                                                                                                                                          Date
                                                                                                                                                                                                                                                                                                                                    MM/              DD /YYYY

                                                                                                                    Contactphone                           513-3785612                                                                                                                    Contact phone

                                                                                                                   Cell phone                                                                                                                                                             Cell phone

                                                                                                                    Email address                                                                                                                                                         Email address

                                                                                                                                                                                                                    •                                                            •
llillllillllll!llllllll-ll.lllilll!llillllllililllllllllllllilli!lllllllllllllilllll!ll!llll!l!IIIIIIIIIIUlfll!llllll-lllllllllllllllillllllllililllllill_ _ _lllllllllllllll--1-ll!illl'lliill--1/111111113 1111--lll-ll!lllllll\l!,_!1\111'.IIIIIIIIIIRllllllllllllllll lllll!llllillllllllllllliilllllillilllllllllfflllllllllfflllllll!IIIIIIIIIVSlllll:nznlllllllllUl!lllllillllll!lllllllllll_ _ _ _ _ilill_illllllllllMIMl
                                                                                                                                                                                                                                                                                                                                                                                                                              ll!llllllliii


         Official Form 101                                                                                                          Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                                                                                                            page 8
       Case 1:19-bk-12238                            Doc 1         Filed 06/17/19 Entered 06/17/19 15:46:17                              Desc Main
                                                                   Document     Page 9 of 55

Fill in this information to identify your case and this filing:



Debtor 1            Jammie Jackson
                    First Name                   Middle Name                 Last Name

Debtor 2
(Spouse, ~ filing) First Name                    Middle Name                 Last Name


United States Bankruptcy Court for the: Southern District of Ohio

Case number
                                                                                                                                               D Check if this is an
                                                                                                                                                  amended filing

Official Form 106A/B
Schedule A/B: Property                                                                                                                                       12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think It fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct Information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

              Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable Interest in any residence, building, land, or similar property?

   liZI   No. Go to Part 2.
    D     Yes. Where is the property?
                                                                     What is the property? Check all that apply.       Do not deduct secured claims or exemptions. Put
                                                                     0     Single-family home                          the amount of any secured claims on Schedule D:
                                                                                                                       Creditors Who Have Claims Secured by Property.
     1.1.
             Street address, if available, or other description
                                                                     D     Duplex or multi-unit building
                                                                     D     Condominium or cooperative                  Current value of the      Current value of the
                                                                     D     Manufactured or mobile home                 entire property?          portion you own?
                                                                     0     Land                                        $_ _ _ _ _ __             $_ _ _ _ _ __
                                                                     0     Investment property
                                                                     0     Timeshare                                   Describe the nature of your ownership
             City                            State      ZIP Code                                                       interest (such as fee simple, tenancy by
                                                                     0     Other _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                       the entireties, or a life estate), if known.
                                                                     Who has an interest in the property? Check one.
                                                                     D Debtor 1 only
             County                                                  D Debtor 2 only
                                                                     D Debtor 1 and Debtor 2 only                      D Check if this is community property
                                                                                                                          (see instructions)
                                                                     0    At least one of the debtors and another
                                                                     Other information you wish to add about this item, such as local
                                                                     property identification number: _ _ _ _ _ _ _ _ _ _ _ _ __
   If you own or have more than one, list here:
                                                                    What is the property? Check all that apply.
                                                                                                                       Do not deduct secured claims or exemptions. Put
                                                                    0    Single-family home                            the amount of any secured claims on Schedule D:
                                                                                                                       Creditors Who Have Claims Secured by Property.
     1.2.
            Street address, if available, or other description
                                                                    0    Duplex or multi-unit building
                                                                    0    Condominium or cooperative                    Current value of the      Current value of the
                                                                    D    Manufactured or mobile home                   entire property?          portion you own?
                                                                    D    Land                                          $._ _ _ _ _ __            $_ _ _ _ _ _ _
                                                                    D    Investment property
                                                                                                                       Describe the nature of your ownership
            City                             State      ZIP Code
                                                                    D    Timeshare
                                                                                                                       interest (such as fee simple, tenancy by
                                                                    0    Other _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                       the entireties, or a life estate), if known.
                                                                    Who has an interest in the property? Check one.
                                                                    0    Debtor 1 only

            County                                                  0    Debtor 2 only
                                                                    0    Debtor 1 and Debtor 2 only                    D Check if this is community property
                                                                    0    At least one of the debtors and another          (see instructions)

                                                                    Other information you wish to add about this item, such as local
                                                                    property identification number: ______________


Official Form 106A/B                                                Schedule A/B: Property                                                              page 1
        Case 1:19-bk-12238                              Doc 1         Filed 06/17/19 Entered 06/17/19 15:46:17                                    Desc Main
                                                                     Document      Page 10 of 55
 Debtor 1              Jammie Jackson                                                                             Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ __
                        First Name    Middle Name             Last Name




                                                                          What Is the property? Check all that apply.           Do not deduct secured claims or exemptions. Put
       1.3.
                                                                          0    Single-family home                               the amount of any secured claims on Schedule D:
                                                                                                                                Creditors Who Have Claims Secured by Property.
                Street address, if available, or other description        0    Duplex or multi-unit building
                                                                          0    Condominium or cooperative                       Current value of the      Current value of the ·
                                                                                                                                entire property?          portion you own?
                                                                          0    Manufactured or mobile home
                                                                                                                                $_ _ _ _ _ __             $_ _ _ _ _ _ __
                                                                          0    Land
                                                                          0    Investment property
                City                            State      ZIP Code       0    Timeshare                                        Describe the nature of your ownership
                                                                          0    Other _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                interest (such as fee simple, tenancy by
                                                                                                                                the entireties, or a life estate), if known.
                                                                          Who has an interest in the property? Check one.
                                                                          0   Debtor 1 only
                County
                                                                          0   Debtor 2 only
                                                                          0   Debtor 1 and Debtor 2 only                        D Check if this is community property
                                                                                                                                    (see instructions)
                                                                          0   At least one of the debtors and another

                                                                          Other information you wish to add about this item, such as local
                                                                          property identification number: ______________




•#fj             Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

   •       No
   Ga     Yes


    3.1.        Make:                       Toyota                        Who has an interest in the property? Check one.       Do not deduct secured claims or exemptions. Put
                                                                                                                                the amount of any secured claims on Schedule D:
                Model:                      Avalon                        liZI Debtor 1 only                                    Creditors Who Have Claims Secured by Property.
                                            1999                          D Debtor 2 only
                Year:                                                                                                           Current value of the      Current value of the
                                                                          0   Debtor 1 and Debtor 2 only
              Approximate mileage:                                                                                              entire property?          portion you own?
                                                                          0   At least one of the debtors and another
              Other information:
                                                                                                                                $_ _ _ _ _1500
                                                                                                                                          __                       1500
                                                                                                                                                          $_ _ _ _ _ __
                                                                          D Check if this is community property (see
                                                                              instructions)



   If you own or have more than one, describe here:

   3.2.       Make:                                                       Who has an interest in the property? Check one.       Do not deduct secured claims or exemptions. Put
                                                                                                                                the amount of any secured claims on Schedule D:
              Model:                                                      D Debtor 1 only                                       Creditors Who Have Claims Secured by Property.
                                                                          0   Debtor 2 only
              Year:                                                                                                             Current value of the     Current value of the
                                                                          0   Debtor 1 and Debtor 2 only
              Approximate mileage:
                                                                                                                                entire property?         portion you own?
                                                                          0   At least one of the debtors and another
              Other information:
                                                                                                                                $_ _ _ _ _ __            $._ _ _ _ _ __
                                                                          D Check if this is community property (see
                                                                              instructions)




Official Form 106A/B                                                      Schedule A/8: Property                                                                 page 2
       Case 1:19-bk-12238                      Doc 1     Filed 06/17/19 Entered 06/17/19 15:46:17                                     Desc Main
                                                        Document      Page 11 of 55
 Debtor 1       Jammie Jackson                                                                        Case number (if known), _ _ _ _ _ _ _ _ _ _ _ _ __
                    First Name   Middle Name      last Name




    3.3.    Make:                                             Who has an interest in the property? Check one.       Do not deduct secured claims or exemptions. Put
                                                                                                                    the amount of any secured claims on Schedule D:
            Model:                                            0   Debtor 1 only
                                                                                                                    Creditors Who Have Claims Secured by Property.
                                                              0   Debtor 2 only
            Year:                                                                                                   Current value of the      Current value of the
                                                              0   Debtor 1 and Debtor 2 only
            Approximate mileage:                                                                                    entire property?          portion you own?
                                                              0   At least one of the debtors and another
            Other information:
                                                              • Check if this is community property         (see
                                                                                                                    $_ _ _ _ __               $._ _ _ _ _ __
                                                                  instructions)


    3.4.    Make:                                             Who has an interest in the property? Check one.       Do not deduct secured claims or exemptions. Put
                                                                                                                    the amount of any secured claims on Schedule D:
            Model:                                            0   Debtor 1 only
                                                                                                                    Creditors Who Have Claims Secured by Property.
                                                              0   Debtor 2 only
            Year:                                                                                                   Current value of the      Current value of the
                                                              0   Debtor 1 and Debtor 2 only
            Approximate mileage:                                                                                    entire property?          portion you own?
                                                              0   At least one of the debtors and another
            Other information:
                                                                                                                    $._ _ _ _ _ __            $_ _ _ _ __
                                                              D Check if this is community property (see
                                                                  instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
   ~ No
   0      Yes


   4.1.     Make:                                             Who has an interest in the property? Check one.       Do not deduct secured claims or exemptions. Put
                                                                                                                    the amount of any secured claims on Schedule D:
            Model:                                            0   Debtor 1 only
                                                                                                                    Creditors Who Have Claims Secured by Property.
                                                              0   Debtor 2 only
            Year:
                                                              0   Debtor 1 and Debtor 2 only                        Current value of the      Current value of the
            Other information:                                0   At least one of the debtors and another           entire property?          portion you own?


                                                              0   Check if this is community property (see          $_ _ _ _ __               $ _ _ _ _ _ __
                                                                  instructions)



   If you own or have more than one, list here:

   4.2.     Make:                                             Who has an interest in the property? Check one.       Do not deduct secured claims or exemptions. Put
                                                                                                                    the amount of any secured claims on Schedule D:
            Model:                                            0   Debtor 1 only
                                                                                                                    Creditors Who Have Claims Secured by Property.
                                                              0   Debtor 2 only
            Year:                                                                                                   Current value of the     Current value of the
                                                              0   Debtor 1 and Debtor 2 only
                                                                                                                    entire property?         portion you own?
            Other information:                                0   At least one of the debtors and another


                                                              • Check if this is community property         (see
                                                                                                                    $_ _ _ _ _ __            $._ _ _ _ _ __
                                                                  instructions)




Official Form 106NB                                           Schedule A/B: Property                                                                 page 3
            Case 1:19-bk-12238                            Doc 1           Filed 06/17/19 Entered 06/17/19 15:46:17                                                   Desc Main
                                                                         Document      Page 12 of 55
 Debtor 1            Jammie Jackson                                                                                      Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ __
                      First Name           Middle Name         Last Name




                  Describe Your Personal and Household Items

                                                                                                                                                                      Current value of the
Do you own or have any legal or equitable Interest In any of the following Items?
                                                                                                                                                                      portion you own?
                                                                                                                                                                      Do not deduct secured claims
                                                                                                                                                                      or exemptions.

6.   Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware
     D      No
     ~ Yes. Describe.........              Couch, chair, _c_a_~e~e_d_,_ta_b_le___________                                                  ~   ____              J     $_ _ _ _ _5_6_00_._o_o

7.   Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
                      collections; electronic devices including cell phones, cameras, media players, games
     D      No

     ~ Yes. Describe.......... ~,t_v_,_ra_d_io_,d_ry_e_r________________________~                                                                                      $_ _ _1_,1_0_0_.o_o


a. Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                      stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
     ~ No
     0      Yes. Describe ..........                                                                                                                                   $- - - - - - 0.00
                                                                                                                                                                                    --
9. Equipment for sports and hobbies
     Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
                      and kayaks; carpentry tools; musical instruments
     ~ No
     0      Yes. Describe ..........                                                                                                                                   $_ _ _ _ _0_.0_0

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
     ~ No
     0      Yes. Describe ......... .                                                                                                                                  $- - - - - -0.00
                                                                                                                                                                                   --
11.Clothes
     Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
     0      No
     ~      Yes. Describe ..........      ! everyday clothes and shoes                                                                                                 $
                                                                                                                                                                        - - - - -400.00
                                                                                                                                                                                 ---
12.Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
               gold, silver


     g      ~~s. Describe .......... r~~~~ings,          bracelet
                                                                                                       --------·-·-·--------------
                                                                                                                                                               ---1    $_ _ _ _7_0_0_.0_0

13. Non-farm animals
     Examples.- Dogs, cats, birds, horses

     li2I   No
     0      Yes. Describe- .... ·----,                                                                                                                                 $· - - - - - -0.00
                                                                                                                                                                                      --

14. Any other personal and household items you did not already list, including any health aids you did not list

     ~ No
     D      Yes. Give specific
                                                                                                                                                                       $- - - - - -0.00
                                                                                                                                                                                   --
            information ............. .
                                          ~----------------------------------'
15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached                                                        $ _ _ _ _8_4_o_o_.o_o
     for Part 3. Write that number here                             .....................   ...... ...............   .......................    .. ............. ~



Official Form 106A/B                                                            Schedule A/B: Property                                                                             page4
          Case 1:19-bk-12238                            Doc 1          Filed 06/17/19 Entered 06/17/19 15:46:17                                       Desc Main
                                                                      Document      Page 13 of 55
 Debtor1           Jammie Jackson                                                                        Case number (if known). _ _ _ _ _ _ _ _ _ _ _ _ __
                     First Name        Middle Name             Last Name




•,,,            Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following?                                                                           Current value of the
                                                                                                                                                      portion you own?
                                                                                                                                                      Do not deduct secured claims
                                                                                                                                                      or exemptions.

16.Cash
   Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

   0      No
   liZl   Yes                                                                                                          Cash:.......................    $_ _ _ _ _2_0_.0_0_


17. Deposits of money
   Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
                     and other similar institutions. If you have multiple accounts with the same institution, list each.
   0      No
   liZl   Yes .................... .                                        Institution name:


                                       17.1.   Checking account:            Us Bank                                                                    $                 50.00

                                       17.2.   Checking account:            Key Bank                                                                   $                    0.00
                                       17.3. Savings account:                                                                                          $                    0.00
                                       17.4. Savings account:                                                                                          $                  0.00
                                       17.5.   Certificates of deposit:                                                                                $                    0.00
                                       17.6. Other financial account:                                                                                  $                    0.00
                                       17.7.   Other financial account:                                                                                $                    0.00
                                       17.8.   Other financial account:                                                                                $                    0.00
                                       17.9.   Other financial account:                                                                                $                    0.00



18. Bonds, mutual funds, or publicly traded stocks
   Examples: Bond funds, investment accounts with brokerage firms, money market accounts
   liZl   No
   D      Yes ..                       Institution or issuer name:

                                                                                                                                                       $           0.00
                                                                                                                                                        -------
                                                                                                                                                       $- - - - - -0.00
                                                                                                                                                                      -
                                                                                                                                                       $- - - - - -0.00
                                                                                                                                                                   --


19. Non-publicly traded stock and interests                  in incorporated and unincorporated businesses, including an interest in
   an LLC, partnership, and joint venture

   ~ No                                Name of entity:                                                                 % of ownership:
   D Yes. Give specific                                                                                                0%               %              $                  0.00
          information about
          them ..............                                                                                          0%               %              $                  0.00
                                                                                                                       0%               %              $                  0.00




 Official Form 106A/B                                                      Schedule A/B: Property                                                                  page 5
           Case 1:19-bk-12238                            Doc 1             Filed 06/17/19 Entered 06/17/19 15:46:17                   Desc Main
                                                                          Document      Page 14 of 55
 Debtor 1           Jammie Jackson                                                                       Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ __
                       First Name        Middle Name                Last Name




20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

    ~      No
    D Yes. Give specific                 Issuer name:
           information about
           them .................... .                                                                                                   $· - - - - -0.00
                                                                                                                                                     --
                                                                                                                                         $· - - - - - - -  0.00
                                                                                                                                         $._ _ _ _   o_.o_o

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401 (k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

    liZI   No
    D      Yes. List each
           account separately.           Type of account:             Institution name:

                                         401 (k) or similar plan:                                                                       $                  0.00
                                         Pension plan:                                                                                  $                  0.00

                                         IRA:                                                                                           $                  0.00
                                         Retirement account:                                                                            $                  0.00
                                         Keogh:                                                                                         $                  0.00
                                         Additional account:                                                                            $                  0.00
                                         Additional account:                                                                            $                  0.00


22. Security deposits and prepayments
   Your share of all unused deposits you have made so that you may continue service or use from a company
   Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
   companies, or others

   f;;2I No
   D       Yes                                                 Institution name or individual:
                                         Electric:                                                                                      $
                                                                                                                                                           0.00
                                         Gas:
                                                                                                                                        $                  0.00
                                         Heating oil:
                                                                                                                                        $                  0.00
                                         Security deposit on rental unit: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                        $
                                                                                                                                                           0.00
                                         Prepaid rent:
                                                                                                                                        $
                                                                                                                                                           0.00
                                         Telephone:
                                                                                                                                        $                  0.00
                                         Water:
                                                                                                                                        $                  0.00
                                         Rented furniture:
                                                                                                                                        $                  0.00
                                         Other:
                                                                                                                                        $                  0.00


23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

   ~       No

   D       Yes                           Issuer name and description:
                                                                                                                                        $_ _ _ _ _ _ _00
                                                                                                                                                      _
                                         0                                                                                              $_ _ _ _ _ _ __0
                                         0                                                                                              $._ _ _ _ _ _o_o


Official Form 106A/B                                                            Schedule A/8: Property                                            page 6
          Case 1:19-bk-12238                        Doc 1              Filed 06/17/19 Entered 06/17/19 15:46:17                              Desc Main
                                                                      Document      Page 15 of 55
 Debtor 1        Jammie Jackson                                                                         Case number (1fknown) _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name       Middle Name                Last Name




24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
   26     u.s.c. §§ 530(b)(1), 529A(b), and 529(b)(1).
   liZI   No
   D      Yes                               Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

                                                                                                                                                 $
                                                                                                                                                     - - - - - 0.00
                                                                                                                                                               --
                                            0.00                                                                                                 $- - - - - 0.00
                                                                                                                                                            --
                                                                                                                                                 $
                                                                                                                                                     - - - - - 0.00
                                                                                                                                                               --
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
   exercisable for your benefit

   liZI   No
   D      Yes. Give specific
          information about them                                                                                                                            0.00
                                                                                                                                                 $- - - - - -  -

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
   Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
   liZI No
   D      Yes. Give specific
          information about them ..                                                                                                                         0.00
                                                                                                                                                 $- - - - - -  -

27. Licenses, franchises, and other general intangibles
   Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

   liZI   No
   D      Yes. Give specific
          information about them ....                                                                                                                       0.00
                                                                                                                                                 $- - - - - -  -

Money or property owed to you?                                                                                                                   Current value of the
                                                                                                                                                 portion you own?
                                                                                                                                                 Do not deduct secured
                                                                                                                                                 claims or exemptions.

28. Tax refunds owed to you

   liZI No
   D      Yes. Give specific information
               about them, including whether
                                                           I                                                           Federal:              $
                                                                                                                                              - - - - - 0.00
                                                                                                                                                        --
                                                                                                                                             $_ _ _ _0_.0_0
                ~~~ f~:fi:
                                                                                                                       State:
                                                                                                                                                    0.00
                                ;~~~s~h~.~~t~~~~········ ~ - - - - - - - - - - - - - - - - - - - - ~                   Local:                $
                                                                                                                                              --------

29. Family support
   Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
   liZI   No
   D      Yes. Give specific information.
                                                                                                                      Alimony:
                                                                                                                                                 - - - - -0.00
                                                                                                                                                 $
                                                                                                                                                          --
                                                                                                                      Maintenance:
                                                                                                                                                 - - - - -0.00
                                                                                                                                                 $        --
                                                                                                                      Support:                   $_ _ _ _0_.00_
                                                                                                                      Divorce settlement:        $_ _ _ _0_.00_
                                                                                                                      Property settlement:       $_ _ _ _0_.00_

30. Other amounts someone owes you
   Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
                   Social Security benefits; unpaid loans you made to someone else
   liZI
   D
          No

          Yes. Give specific information ...............   c=· - -·- - -· · · ------                               · - - - - - - - ~ - ~ $_ _ _ _ _0_.0_0


Official Form 106NB                                                        Schedule A/B: Property                                                          page 7
       Case 1:19-bk-12238                           Doc 1       Filed 06/17/19 Entered 06/17/19 15:46:17                                                             Desc Main
                                                               Document      Page 16 of 55
 Debtor 1         Jammie Jackson                                                                                  Case number (if known), _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name       Middle Name          Last Name




31. Interests in insurance policies
   Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
   liZI   No
   D      Yes. Name the insurance company                Company name:                                                Beneficiary:                                      Surrender or refund value:
               of each policy and list its value ..
                                                                                                                                                                        s._ _ _ _o_.o_o
                                                                                                                                                                        $       0.00
                                                                                                                                                                           ------  -
                                                                                                                                                                        $._ _ _ _0_.0_0
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
    property because someone has died.
   [;21 No
   D      Yes. Give specific information ..
                                                                                                                                                                       $                    0.00
                                                                                                                                                                        ·--------
33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
   [;21 No
   D      Yes. Describe each claim.
                                                                                                                                                                       $· - - - - - - -0.00
                                                                                                                                                                                        --
34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
   to set off claims
   [;21 No
   D      Yes. Describe each claim ..
                                                                                                                                                                               0.00
                                                                                                                                                                       $
                                                                                                                                                                        ·--------

35. Any financial assets you did not already list

   ~ No
   D      Yes. Give specific information .......... ..
                                                                                                                                                                       $                    0.00


36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
   for Part 4. Write that number here ............                                            .. ............................................ ..   ............. ~    I$                    0.00




                Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
   [;21 No. Go to Part 6.
   D      Yes. Go to line 38.

                                                                                                                                                                     Current value of the
                                                                                                                                                                     portion you own?
                                                                                                                                                                     Do not deduct secured claims
                                                                                                                                                                     or exemptions.

38. Accounts receivable or commissions you already earned
   [;21 No
                                  -------------·-··"'-··--·- · - - - - - - - - - - - - - - -
   D      Yes. Describe .......
                                                                                                                                                                                             0.00

39. Office equipment, furnishings, and supplies
   Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

   ~ No
   D      Yes. Describe .......                                                                                                                                                              0.00



Official Form 106A/B                                                 Schedule A/B: Property                                                                                        page 8
          Case 1:19-bk-12238                           Doc 1     Filed 06/17/19 Entered 06/17/19 15:46:17                                                                             Desc Main
                                                                Document      Page 17 of 55
 Debtor 1          Jammie Jackson                                                                                            Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ __
                       First Name     Middle Name         Last Name




40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

   litf   No
   •      Yes. Describe ...... .                                                                                                                                                                             0.00


41. Inventory
   [;a No
   •      Yes. Describe ...... .                                                                                                                                                                             0.00


42. Interests in partnerships or joint ventures
   litf   No
   •      Yes. Describe ..           Name of entity:                                                                                                   % of ownership:

                                                                                                                                                       - - -%                         $                      0.00
                                                                                                                                                       ---            %               $                      0.00
                                                                                                                                                       - - -%                         $                      0.00

43. Customer lists, mailing lists, or other compilations
   [;a No
   •      Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

                   •    No
                   •    Yes. Describe ....
                                                                                                                                                                                          - - - - - - 0.00
                                                                                                                                                                                          $
                                                                                                                                                                                                      --
44. Any business-related property you did not already list
   [;a No
   D      Yes. Give specific
                                                                                                                                                                                       $                     0.00
          information ........ .
                                                                                                                                                                                       $                     0.00
                                                                                                                                                                                       $                     0.00
                                                                                                                                                                                       $                     0.00
                                                                                                                                                                                       $                     0.00
                                                                                                                                                                                       $                     0.00

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
   for Part 5. Write that number here ...................                   ........................................................................................... ......... ~   1$
                                                                                                                                                                                                             0.00    I
                   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                   If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
   litf   No. Go to Part 7.
   •      Yes.Go to line 47.

                                                                                                                                                                                      Current value of the
                                                                                                                                                                                      portion you own?
                                                                                                                                                                                      Do not deduct secured claims
                                                                                                                                                                                      or exemptions.
47. Farm animals
   Examples: Livestock, poultry, farm-raised fish
   !;a No
   D      Yes ..

                                                                                                                                                                                          $- - - - - -0.00
                                                                                                                                                                                                      --
                                    L---------------------·-···-·-·- ···--··--·-----~


Official Form 106A/B                                                  Schedule A/B: Property                                                                                                       page 9
           Case 1:19-bk-12238                              Doc 1          Filed 06/17/19 Entered 06/17/19 15:46:17                                                                              Desc Main
                                                                         Document      Page 18 of 55
 Debtor 1            Jammie Jackson                                                                                                   Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ __
                       First Name            Middle Name         Last Name




48. Crops-either growing or harvested

    liZI   No
    D      Yes. Give specific
           information ........... .                                                                                                                                                                 $              0.00
                                                                                                                                                                                                     ·--------
49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
    liZI   No
    D      Yes ................... .
                                                                                                                                                                                                  $                 0.00
                                                                                                                                                                                                     --------
50. Farm and fishing supplies, chemicals, and feed
    liZI   No
    D      Yes ......................... .
                                                                                                                                                                                                  $- - - - - -0.00
                                                                                                                                                                                                              --
51. Any farm- and commercial fishing-related property you did not already list
    liZI   No
    D      Yes. Give specific
           information ........ .                                                                                                                                                                 $        0.00
                                                                                                                                                                                                     --------

                                                                                                                                                                                                 $- - - - - -0.00
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
    for Part 6. Write that number here ............ ..................... ................................                 .................... .......................      ......... -+                    --



                   Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

    liZI   No
                                                                                                                                                                                                               0.00
    D      Yes. Give specific
                                                                                                                                                                                                     $
           information                                                                                                                                                                                $        0.00
                                                                                                                                                                                                      $        0.00


54. Add the dollar value of all of your entries from Part 7. Write that number here .....                                                                                      ....... -+             $        0.00



•@ff               List the Totals of Each Part of this Form

                                                                                                                                                                                                       0.00
55. Part 1: Total real estate, line 2 ..... .                                                                              ································································-+    $
                                                                                                                                                                                                  -------
56. Part 2: Total vehicles, line 5
                                                                                                               1500
                                                                                                      $_ _ _ _ _ __


57. Part 3: Total personal and household items, line 15                                                        8400
                                                                                                      $_ _ _ _ _ __


58. Part 4: Total financial assets, line 36                                                                      50_
                                                                                                      $_ _ _ _ _ _


59. Part 5: Total business-related property, line 45                                                  $                      0.00
                                                                                                       -------
60. Part 6: Total farm- and fishing-related property, line 52                                         $                      0.00
                                                                                                     -------
61. Part 7: Total other property not listed, line 54                                              + $_ _ _ _o._o_o
62. Total personal property. Add lines 56 through 61 .................... .                                    99_0_0--;I Copy personal property total -+
                                                                                                      $_ _ _ _ _                                                                                + $_ _ _ _ _9_9_00_


63. Total of all property on Schedule A/B. Add line                    55 + line 62 ..........................................................................................                   $_ _ _ _ _9900
                                                                                                                                                                                                            __




Official Form 106NB                                                           Schedule A/B: Property                                                                                                      page 10
      Case 1:19-bk-12238                     Doc 1          Filed 06/17/19 Entered 06/17/19 15:46:17                                    Desc Main
                                                           Document      Page 19 of 55

  Fill in this information to identify your case:

  Debtor 1          Jammie Jackson
                      First Name             Middle Name               Last Name

  Debtor 2
  (Spouse, if filing) First Name             Middle Name               Last Name


  United States Bankruptcy Court for the: Southern District of Ohio

  Case number
  (If known)
                                                                                                                                            D Check if this is an
                                                                                                                                                amended filing



Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                              04/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule AIB: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.


                  Identify the Property You Claim as Exempt


 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
      Iii' You are claiming state and federal nonbankruptcy exemptions.            11 U.S.C. § 522(b)(3)
      D    You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)



 2. For any property you list on Schedule AIB that you claim as exempt, fill in the information below.


       Brief description of the property and line on       Current value of the        Amount of the exemption you claim        Specific laws that allow exemption
       Schedule AIB that lists this property               portion you own
                                                           Copy the value from         Check only one box for each exemption.
                                                           Schedule A/8

      Brief
      description:             House hold                  $5600                        liZi $ 5600
      Line from                                                                         •   100% of fair market value, up to
      Schedule AIB:                                                                         any applicable statutory limit


      Brief
      description:             electCQ• ic                 $1 700.00                    liZi $ 1,700.00
      Line from                                                                         D 100% of fair market value, up to
      Schedule AIB:                                                                         any applicable statutory limit

      Brief
      description:             jewel~                      $ 700.00                     ~ $ 700.00
      Line from                                                                         D   100% offair market value, up to
      Schedule AIB:                                                                         any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $160,375?
     (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

      Iii' No
      D    Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
           •      No
           D      Yes



Official Form 106C                                         Schedule C: The Property You Claim as Exempt                                             page 1 of_
     Case 1:19-bk-12238                       Doc 1      Filed 06/17/19 Entered 06/17/19 15:46:17                               Desc Main
                                                        Document      Page 20 of 55
Debtor 1       Jammie Jackson                                                                   Case number (1fknown), _ _ _ _ _ _ _ _ _ _ _ _ __
               First Name       Middle Name      Last Name




N&f        I   Additional Page

      Brief description of the property and line         Current value of the   Amount of the exemption you claim       Specific laws that allow exemption
      on Schedule AIB that lists this property           portion you own
                                                         Copy the value from    Check only one box for each exemption
                                                         Schedule AIB

     Brief
                                                                                ~$
                                                                                      - - 400.00
                            clothing                     $           400.00
     description:                                                                         ---
     Line from
                                                                                0   100% of fair market value, up to
     Schedule AIB:                                                                  any applicable statutory limit

     Brief
     description:
                                                         $._ _ _ _ _ __         0$ _ _ __
     Line from                                                                  0   100% of fair market value, up to
     Schedule AIB:                                                                  any applicable statutory limit


     Brief
     description:
                                                         $._ _ _ _ _ __         0$ _ _ __
     Line from
                                                                                0   100% of fair market value, up to
     Schedule A/8:                                                                  any applicable statutory limit


     Brief
     description:
                                                         $. _ _ _ _ _ __        0$ _ _ __
     Line from
                                                                                0   100% of fair market value, up to
                                                                                    any applicable statutory limit
     Schedule AIB:
     Brief
     description:
                                                         $._ _ _ _ _ __         0$ _ _ __
     Line from
                                                                                0   100% of fair market value, up to
     Schedule A/8:                                                                  any applicable statutory limit


     Brief
     description:
                                                         $_ _ _ _ _ _ _         0$ _ _ __
     Line from
                                                                                0   100% of fair market value, up to
     Schedule AIB:                                                                  any applicable statutory limit


     Brief
     description:
                                                         $_ _ _ _ _ __          0$ _ _ __
     Line from
                                                                                0 100% of fair market value, up to
     Schedule AIB:                                                                  any applicable statutory limit

     Brief
     description:
                                                         $_ _ _ _ _ __          0$ _ _ __
     Line from
                                                                                0   100% of fair market value, up to
     Schedule AIB:                                                                  any applicable statutory limit


     Brief
     description:
                                                         $._ _ _ _ _ __         0$ _ _ __
     Line from
                                                                                0   100% of fair market value, up to
     Schedule AIB:                                                                  any applicable statutory limit


     Brief                                               $ _ _ _ _ _ __         0$ _ _ __
     description:
     Line from
                                                                                0 100% of fair market value, up to
     Schedule AIB:                                                                  any applicable statutory limit

     Brief
     description:
                                                         $._ _ _ _ _ __         0$ _ _ __
     Line from
                                                                                0 100% of fair market value, up to
     Schedule AIB:                                                                  any applicable statutory limit


     Brief
     description:
                                                         $._ _ _ _ _ __         0$ _ __
     Line from
                                                                                0   100% of fair market value, up to
     Schedule AIB:                                                                  any applicable statutory limit



Official Form 106C                                     Schedule C: The Property You Claim as Exempt                                     pagel__of_
          Case 1:19-bk-12238                         Doc 1           Filed 06/17/19 Entered 06/17/19 15:46:17                         Desc Main
                                                                    Document      Page 21 of 55

 Fill in this information to identify your case:


 Debtor1              Jammie Jackson
                      First Name                    Middle Name                  Last Name

 Debtor2
 (Spouse, ~ filing)   First Name                    Middle Name                  Last Name


 United States Bankruptcy Court for the: Southern District of Ohio

 Case number
 (If known)                                                                                                                                 D Check if this is an
                                                                                                                                               amended filing


 Official Form 106D
 Schedule D: Creditors Who Have Claims Secured by Property                                                                                                12/15
 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
 additional pages, write your name and case number (if known).


1. Do any creditors have claims secured by your property?
      Ii'!' No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
      0      Yes. Fill in all of the information below.


                 List All Secured Claims

2. List all secured claims. if a creditor has more than one secured claim, list the creditor separately
      for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2.
      As much as possible, list the claims in alphabetical order according to the creditor's name.

2.1                                                          Describe the property that secures the claim:                  $     $                   $
      Creditor's Name

      Number            Street
                                                             As of the date you file, the claim is: Check all that apply.

                                                             •    Contingent
                                                             •    Unliquidated
      City                          State   ZIP   Code
                                                             •    Disputed
  Who owes the debt? Check one.                              Nature of lien. Check all that apply.

  •       Debtor 1 only
                                                             •    An agreement you made (such as mortgage or secured
  •       Debtor 2 only                                           car loan)
  •       Debtor 1 and Debtor 2 only                         •    Statutory lien (such as tax lien, mechanic's lien)

  •       At least one of the debtors and another            •    Judgment lien from a lawsuit

  •       Check if this claim relates to a
                                                             •    Other (including a right to offset)

          community debt
  Date debt was incurred                                     Last 4 digits of account number _        ___
2.2
                                                             Describe the property that secures the claim:                  $    $                    $
      Creditor's Name

      Number            Street
                                                             As of the date you file, the claim is: Check all that apply.
                                                             D    Contingent
                                                             D    Unliquidated
      City                          State   21 P Code        0    Disputed
  Who owes the debt? Check one.                              Nature of lien. Check all that apply.
  0       Debtor 1 only                                      0    An agreement you made (such as mortgage or secured
  0       Debtor 2 only                                           car loan)
  D       Debtor 1 and Debtor 2 only                         0    Statutory lien (such as tax lien, mechanic's lien)
  0       At least one of the debtors and another            0    Judgment lien from a lawsuit
                                                             D    Other (including a right to offset) _ _ _ _ _ _ __
  D       Check if this claim relates to a
          community debt
 Date debt was incurred                                     Last 4 digits of account number _ _ _ _

                                                                               ____________________________,____
      Add the dollar value of your entries In Column A on ·-·this page. Write that number here:


Official Form 106D                                  Schedule D: Creditors Who Have Claims Secured by Property                                   page 1 o f _
        Case 1:19-bk-12238                       Doc 1        Filed 06/17/19 Entered 06/17/19 15:46:17                                         Desc Main
                                                             Document      Page 22 of 55

Debtor1          Jammie Jackson                                                                                 Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                  First Name     Middle Name          Last Name




              Additional Page
              After listing any entries on this page, number them beginning with 2.3, followed
              by 2.4, and so forth.

                                                      Describe the property that secures the claim:                    $                   $                $
     Creditor's Name


     Number            Street


                                                      As of the date you file, the claim is: Check all that apply.

     City                        State    ZIP Code
                                                      •D   Contingent
                                                           Unliquidated
                                                      D    Disputed

 Who owes the debt? Check one.                        Nature of lien. Check all that apply.

 •     Debtor 1 only
                                                     •     An agreement you made (such as mortgage or secured
 •     Debtor 2 only                                       car loan)

 •     Debtor 1 and Debtor 2 only                    •     Statutory lien (such as tax lien, mechanic's lien)

 •     At least one of the debtors and another       •     Judgment lien from a lawsuit


 •     Check if this claim relates to a
                                                     •     Other (including a right to offset)

       community debt

 Date debt was incurred                              Last 4 digits of account number _             ___


                                                     Describe the property that secures the claim:                     $                  $                $
     Creditor's Name


     Number            Street
                                                     As of the date you file, the claim is: Check all that apply.

                                                     •D    Contingent
                                                           Unliquidated
     City                        State    ZIP Code   D     Disputed
 Who owes the debt? Check one.
                                                     Nature of lien. Check all that apply.
 •     Debtor 1 only
                                                     •     An agreement you made (such as mortgage or secured
 •     Debtor 2 only                                       car loan)
 •     Debtor 1 and Debtor 2 only
                                                     •     Statutory lien (such as tax lien, mechanic's lien)
 •     At least one of the debtors and another
                                                     •     Judgment lien from a lawsuit

 •     Check if this claim relates to a              •     Other (including a right to offset)

       community debt

 Date debt was incurred                              Last 4 digits of account number _             ___


                                                     Describe the property that secures the claim:                     $                  $                $
   Creditor's Name


     Number            Street


                                                     As of the date you file, the claim is: Check all that apply.
                                                     D     Contingent
   City                          State    ZIP Code   D     Unliquidated
                                                     D     Disputed

 Who owes the debt? Check one.                       Nature of lien. Check all that apply.
 D     Debtor 1 only                                 D     An agreement you made (such as mortgage or secured
 D     Debtor 2 only                                       car loan)
 D     Debtor 1 and Debtor 2 only                    D     Statutory lien (such as tax lien, mechanic's lien)
 D     At least one of the debtors and another       D     Judgment lien from a lawsuit
                                                     D     Other (including a right to offset) _ _ _ _ _ _ __
 D     Check if this claim relates to a
       community debt
 Date debt was incurred _ _ _ _ _                    Last 4 digits of account number _ _ _ _


                                        . re.nt·n··es l.n Column A on this page. Wrlte···t-hat. numbe.r. here: Ji:$======1
           Add the dollar value of y.o. u
           If this Is the last page of your form, add the dollar value totals from all pages.
        __ Writethatnumberhere: _____ ______                              ..           . ··-···-·-····-··--.J::$======L----------_j
Official Form 106D                       Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page_of_
     Case 1:19-bk-12238                    Doc 1        Filed 06/17/19 Entered 06/17/19 15:46:17                                   Desc Main
                                                       Document      Page 23 of 55

Debtor1        Jammie Jackson                                                                   Case number (if known), _ _ _ _ _ _ _ _ _ _ _ _ _ __
               First Name    Middle Name         Last Name


                List Others to Be Notified for a Debt That You Already Listed

  Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection
  agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if
  you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to
  be notified for any debts in Part 1, do not fill out or submit this page.

                                                                                           On which line in Part 1 did you enter the creditor? _ _
      Name                                                                                 Last 4 digits of account number _ _ _ _


      Number        Street




      City                                          State          ZIP Code

                                                                                           On which line in Part 1 did you enter the creditor? _ _

      Name                                                                                 Last 4 digits of account number _ _ _ _


      Number        Street




     City                                          State           ZIP Code

                                                                                          On which line in Part 1 did you enter the creditor? _ _

     Name                                                                                 Last 4 digits of account number _ _ _ _


     Number         Street




     City                                          State           ZIP Code

                                                                                          On which line in Part 1 did you enter the creditor? _ _
     Name                                                                                 Last 4 digits of account number _ _ _ _


     Number         Street




     City                                          State           ZIP Code

                                                                                          On which line in Part 1 did you enter the creditor? _ _
     Name                                                                                 Last 4 digits of account number _ _ _ _


     Number        Street




     City                                          State          ZIP Code



•    Name
                                                                                          On which line in Part 1 did you enter the creditor? _ _

                                                                                          Last 4 digits of account number _ _ _ _


     Number        Street




     City                                          State          ZIP Code



Official Form 106D                         Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                              page_of_
           Case 1:19-bk-12238                          Doc 1          Filed 06/17/19 Entered 06/17/19 15:46:17                                         Desc Main
                                                                     Document      Page 24 of 55
      Fill in this information to identify your case:


      Debtor 1          Jammie Jackson
                          First Name                   Middle Name                Last Name

      Debtor 2
      (Spouse, if filing) First Name                   Middle Name               Last Name


      United States Bankruptcy Court for the: Southern District of Ohio
                                                                                                                                                         0   Check if this is an
      Case number
      (If known)                                                                                                                                             amended filing


 Official Form 106E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NON PRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
AIB: Property (Official Form 106A/8) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

                     List All of Your PRIORITY Unsecured Claims

 1. Do any creditors have priority unsecured claims against you?
         0 No. Go to Part 2.
         fiZI Yes.
 2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
        each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
        nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
        unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
         (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                         Total claim                 Nonpriorlty
                                                                                                                                                                     amount
2.1
            Department of treasury IRS                                 Last 4 digits of account number ~ ~            _.i_ _Q_       $       1670.00 s 1670.00$._ _ __
           Priority Creditors Name
                                                                       When was the debt incurred?          05/2018
           Number            Street

                                                                       As of the date you file, the claim is: Check all that apply
           Fresno                               CA     93888           IZl   Contingent
           City                                State   ZIP Code
                                                                       D     Unliquidated
           Who incurred the debt? Check one.
                                                                       D     Disputed
           ijl Debtor 1 only
           D      Debtor 2 only                                        Type of PRIORITY unsecured claim:
           D      Debtor 1 and Debtor 2 only                           D     Domestic support obligations
           D      At least one of the debtors and another
                                                                       IZl   Taxes and certain other debts you owe the government
           •      Check if this claim is for a community debt          D     Claims for death or personal injury while you were
           Is the claim subject to offset?                                   intoxicated
           ii  No
                                                                       D     Other. Specify _ _ _ _ _ _ _ _ _ _ _ __

           D
w
                  Yes

                                                                       Last 4 digits of account number _         _    _    _         $_____ $____ $_____
           Priority Creditors Name
                                                                       When was the debt incurred?
           Number            Street
                                                                       As of the date you file, the claim is: Check all that apply
                                                                       D     Contingent
           City                                State   ZIP Code        D     Unliquidated
           Who incurred the debt? Check one.                           D     Disputed
           D Debtor 1 only                                             Type of PRIORITY unsecured claim:
           D      Debtor 2 only
                                                                       D     Domestic support obligations
           D      Debtor 1 and Debtor 2 only
           D      At least one of the debtors and another
                                                                       D     Taxes and certain other debts you owe the government
                                                                       D     Claims for death or personal injury while you were
           D Check if this claim is for a community debt                     intoxicated
          Is the claim subject to offset?                              D     Other. Specify _ _ _ _ _ _ _ _ _ _ _ __
          0 No
           D      Yes


Official Form 106E/F                                           Schedule Elf: Creditors Who Have Unsecured Claims                                              page 1 of_
      Case 1:19-bk-12238                          Doc 1         Filed 06/17/19 Entered 06/17/19 15:46:17                                      Desc Main
                                                               Document      Page 25 of 55
 Debtor 1          Jammie Jackson                                                                           Case number (it known). _ _ _ _ _ _ _ _ _ _ _ _ _ __
                    First Name     Middle Name          Last Name


                   Your PRIORITY Unsecured Claims - Continuation Page

 After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.


                                                                                                                                   $_ _ _ _ _ $ _ _ _ _   $ _ _ _ __,
                                                                    Last 4 digits of account number _ _ _ _
      Priority Creditor's Name

                                                                    When was the debt incurred?
      Number             Street

                                                                    As of the date you file, the claim is: Check all that apply.

                                                                    D   Contingent
      City                                State   ZIP Code          D   Unliquidated
                                                                    D   Disputed
      Who incurred the debt? Check one.
      D      Debtor 1 only                                          Type of PRIORITY unsecured claim:
      D      Debtor 2 only
                                                                    D   Domestic support obligations
      D      Debtor 1 and Debtor 2 only
                                                                    D   Taxes and certain other debts you owe the government
      D      At least one of the debtors and another
                                                                    D   Claims for death or personal injury while you were
                                                                        intoxicated
      D      Check if this claim is for a community debt
                                                                    D   Other. Specify _ _ _ _ _ _ _ _ _ _ _ __

      Is the claim subject to offset?

      •      No
      D      Yes


                                                                                                                                   $_ _ _ _ _ $_ _ _ _    $_ _ _ __,
                                                                    Last 4 digits of account number _ _ _ _
      Priority Creditor's Name

                                                                    When was the debt incurred?
      Number             Street

                                                                    As of the date you file, the claim is: Check all that apply.

                                                                    D   Contingent
      City                                State   ZIP Code          D   Unliquidated
                                                                    D   Disputed
      Who incurred the debt? Check one.
      D      Debtor 1 only                                          Type of PRIORITY unsecured claim:
      D      Debtor 2 only
                                                                    D   Domestic support obligations
      D      Debtor 1 and Debtor 2 only
                                                                    D   Taxes and certain other debts you owe the government
      D      At least one of the debtors and another
                                                                    D   Claims for death or personal injury while you were
                                                                        intoxicated
      D      Check if this claim is for a community debt
                                                                    D   Other. Specify _ _ _ _ _ _ _ _ _ _ _ __

      Is the claim subject to offset?

      •      No
      •      Yes

                                                                                                                                   $ _ _ _ _ _ $ _ _ __   $_ _ _ __
                                                                    Last 4 digits of account number _ _ _ _
      Priority Creditor's Name

                                                                    When was the debt incurred?
      Number             Street

                                                                    As of the date you file, the claim is: Check all that apply.

                                                                    D   Contingent
      City                                State   ZIP Code          D   Unliquidated
                                                                    D   Disputed
      Who incurred the debt? Check one.
      D      Debtor 1 only                                          Type of PRIORITY unsecured claim:
      D      Debtor 2 only
                                                                    D   Domestic support obligations
      D      Debtor 1 and Debtor 2 only
                                                                    D   Taxes and certain other debts you owe the government
      D      At least one of the debtors and another
                                                                    D   Claims for death or personal injury while you were
                                                                        intoxicated
      D Check if this claim is for a community debt                 D   Other. Specify _ _ _ _ _ _ _ _ _ _ _ __

      Is the claim subject to offset?

      •      No
      D      Yes


Official Form 106E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                page_of_
         Case 1:19-bk-12238                           Doc 1             Filed 06/17/19 Entered 06/17/19 15:46:17                                        Desc Main
                                                                       Document      Page 26 of 55
    Debtor 1            Jammie Jackson                                                                          Case number (,tknown), _ _ _ _ _ _ _ _ _ _ _ _ _ __



    -~
                        First Name      Middle Name             Last Name



                       List All of Your NONPRIORITY Unsecured Claims

    3. Do any creditors have nonpriority unsecured claims against you?
         D       No. You have nothing to report in this part. Submit this form to the court with your other schedules.
         !;aves
    4. List all of your non priority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
       nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
       included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured
       claims fill out the Continuation Page of Part 2.



El        Heritage Acceptance
          Nonpriority Creditor's Name
                                                                                        Last 4 digits of account number~              ~     _i_ _Q_                $ ·   ·     395.00   I
                                                                                        When was the debt incurred?              11/06/2013
          1420 S Michigan
          Number             Street
          South Bend
          City
                                                            IN
                                                            State
                                                                             46556
                                                                            ZIP Code    As of the date you file, the claim is: Check all that apply.
                                                                                                                                                                                        I
                                                                                        lilf Contingent
          Who incurred the debt? Check one.                                             0      Unliquidated
          i;ZI    Debtor 1 only                                                         0      Disputed
          0       Debtor 2 only
          0       Debtor 1 and Debtor 2 only                                            Type of NONPRIORITY unsecured claim:
          0       At least one of the debtors and another                               0      Student loans

          0       Check if this claim is for a community debt                           0      Obligations arising out of a separation agreement or divorce
                                                                                               that you did not report as priority claims
          Is the claim subject to offset?                                               0      Debts to pension or profit-sharing plans, and other similar debts
          i;ZI    No                                                                    ~ Other. Specity _lo_a_n____________
          0       Yes

1---.------------------------------------------~=~                                       i
E.J Duke Energy          Last 4 digits of account number ~ ~ _! _Q_ $._ _ _ _3_6_3_·o_o_ i
          Nonpriority Creditor's Name                                                   When was the debt incurred?              02/07/2015
         PO Box 1326
          Number             Street
          Charlotte                                         NC               28201      As of the date you file, the claim is: Check all that apply.
          City                                              State           ZIP Code
                                                                                        I;,    Contingent
          Who incurred the debt? Check one.                                             0      Unliquidated

          i;ZI    Debtor 1 only
                                                                                        0      Disputed

          0       Debtor 2 only
                                                                                        Type of NONPRIORITY unsecured claim:
          0       Debtor 1 and Debtor 2 only
          0      At least one of the debtors and another                                0      Student loans
                                                                                        0      Obligations arising out of a separation agreement or divorce
          0       Check if this claim is for a community debt                                  that you did not report as priority claims
          Is the claim subject to offset?                                               0      Debts to pension or profit-sharing plans, and other similar debts

          ~       No
                                                                                        laa'   Other. Specify _:b:..:.i:.:..11_ _ _ _ _ _ _ _ _ _ __

          0      Yes

~         Nelnet Loan Services INC                                                     La,st 4 digits of account number ~ ~ _A                    _Q_              $_ _ _16823.00
                                                                                                                                                                          _ _ __
         Nonpriority Creditor's Name
                                                                                       When was the debt incurred?                10/17/2007
          PO Box 82561
         Number              Street
          Lincoln                                           NE               68501
                                                                                       As of the date you file, the claim is: Check all that apply.
         City                                               State           ZIP Code
                                                                                        ~      Contingent
         Who incurred the debt? Check one.
                                                                                       0       Unliquidated
          i;i' Debtor 1 only                                                           0       Disputed
         0       Debtor 2 only
         0       Debtor 1 and Debtor 2 only
                                                                                       Type of NONPRIORITY unsecured claim:
         0       At least one of the debtors and another
                                                                                       ~       Student loans
         0       Check if this claim is for a community debt                           0       Obligations arising out of a separation agreement or divorce
                                                                                               that you did not report as priority claims
         Is the claim subject to offset?
                                                                                       0       Debts to pension or profit-sharing plans, and other similar debts
         i;i' No                                                                       0       Other. Specify _ _ _ _ _ _ _ _ _ _ _ _ _ __
         0       Yes
i
-'-·
Official Form 106E/F                                             Schedule E/F: Creditors Who Have Unsecured Claims                                                           page_of_
      Case 1:19-bk-12238                           Doc 1           Filed 06/17/19 Entered 06/17/19 15:46:17                                         Desc Main
                                                                  Document      Page 27 of 55
 Debtor 1           Jammie Jackson                                                                             Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                     First Name      Middle Name            Last Name



                    Your NONPRIORITY Unsecured Claims - Continuatlo,n Page


  After listing any entries on this page, number them beginning with 4.4, 1followed by 4.5, and so forth.


 4d    Fedloan Servicing                                                              Last 4 digits of account number ~ ~                   ..!_ __Q_              $118684.00
       Nonpriority Creditor's Name
                                                                                      When was the debt incurred?                03/21/2019
       POB 60610
       Number             Street
                                                                                      As of the date you file, the claim is: Check all that apply.
       Harrisburg                                        PA              17106
       City                                             State           ZIP Code       l;il'   Contingent
                                                                                       D       Unliquidated
       Who incurred the debt? Check one.                                               0       Disputed
       !;ii' Debtor 1 only
       D Debtor 2 only                                                                Type of NONPRIORITY unsecured claim:
       D Debtor 1 and Debtor 2 only                                                   Iii'     Student loans
       D At least one of the debtors and another                                      D        Obligations arising out of a separation agreement or divorce that
       •      Check if this claim is for a community debt
                                                                                      D
                                                                                               you did not report as priority claims
                                                                                               Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                0        Other. Specify_ _ _ _ _ _ _ _ _ _ _ __
       ii6 No
       D      Yes



4j
       IC System                                                                      Last 4 digits of account number            _g___ ~ ..!_ __Q_                 $     421.00
       Nonpriority Creditor's Name
                                                                                      When was the debt incurred?                04/07/2019
       PO Box 64378
       Number             Street
                                                                                      As of the date you file, the claim is: Check all that apply.
       Saint Paul                                       MN               55164
      City                                              State           ZIP Code      l;il'    Contingent
                                                                                      D        Unliquidated
      Who incurred the debt? Check one.                                               D        Disputed
       !;ii' Debtor 1 only
       D Debtor 2 only                                                                Type of NONPRIORITY unsecured claim:
       D Debtor 1 and Debtor 2 only                                                   D        Student loans
       D At least one of the debtors and another                                      0        Obligations arising out of a separation agreement or divorce that
                                                                                               you did not report as priority claims
       D      Check if this claim is for a community debt
                                                                                      0        Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                 iia'     Other. Specify_CO_lle_c_t_io_n_ _ _ _ _ _ __
       ii6 No
      D       Yes


                                                                                                                                                                   $     447.00i
      Enhanced Recovery Compan                                                        Last 4 digits of account number            JL JL ~ _Q_
      Nonpriority Creditor's Name
                                                                                      When was the debt incurred?               09/15/2016
      PO Box 57547
      Number             Street
                                                                                      As of the date you file, the claim is: Check all that apply.
      Jacksonville                                      FL               32241
      City                                              State           ZIP Code      !;ii'    Contingent
                                                                                      D        Unliquidated
      Who incurred the debt? Check one.                                               D        Disputed
      D       Debtor 1 only
      D       Debtor 2 only                                                           Type of NONPRIORITY unsecured claim:
      D       Debtor 1 and Debtor 2 only
                                                                                      D        Student loans
      D       At least one of the debtors and another
                                                                                      D        Obligations arising out of a separation agreement or divorce that
      •       Check if this claim is for a community debt
                                                                                      D
                                                                                               you did not report as priority claims
                                                                                               Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                 - ' Other. Specity_b"'-i"'-'11_ _ _ _ _ _ _ _ __
      •       No
      D       Yes




Official Form 106E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                     page :!___ of _1_
       Case 1:19-bk-12238                          Doc 1           Filed 06/17/19 Entered 06/17/19 15:46:17                                        Desc Main
                                                                  Document      Page 28 of 55
 Debtor1            Jammie Jackson                                                                         Case number   (if known) _ _ _ _ _ _ _ _ _ _ _ _ __
                     First Name      Middle Name            Last Name


                    List All of Your NONPRIORITY Unsecured Claims

  3. Do any creditors have nonpriority unsecured claims against you?
      D    No. You have nothing to report in this part. Submit this form to the court with your other schedules.
      !;aves
  4. List all of your non priority unsecured claims In the alphabetical order of the creditor who holds each claim. If a creditor has more than one
      nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
      included in Part 1. If more than one creditor holds a particular claim, list ttie other creditors in Part 3. If you have more than three nonpriority unsecured
      claims fill out the Continuation Page of Part 2.


 .1    Law Offices of Mitchell                                                     L~1st 4 digits of account number~             ~     _i_ _Q_                $._ _ _ _516.00
                                                                                                                                                                        _ __
       Nonpriority Creditor's Name
                                                                                   When was the debt incurred?              11/29/2018
       3400 Texoma Parkway Suite 100
       Number             Street
       Sherman                                          TX               75092
       City                                             State           ZIP Code   A!, of the date you file, the claim is: Check all that apply.

                                                                                   Iii'   Contingent
       Who incurred the debt? Check one.                                           D      Unliquidated
       Ill Debtor 1 only                                                           D      Disputed
       0      Debtor 2 only
       0      Debtor 1 and Debtor 2 only                                           T)·pe of NONPRIORITY unsecured claim:
       0      At least one of the debtors and another                              D      Student loans

       •      Check if this claim is for a community debt                          D      Obligations arising out of a separation agreement or divorce
                                                                                          that you did not report as priority claims
       Is the claim subject to offset?                                             D      Debts to pension or profit-sharing plans, and other similar debts
       Ill No                                                                      liif   Other. Specity . . cM.:. . : .e. :.d.:. :ic:. : a_l___________
       0      Yes

 .2    Ad Astra Recovery Servic                                                    Last 4 digits of account number          ~ ~ ~            _Q_              $. _ _ _4_8_0._00_   !
       Nonpriority Creditor's Name                                                 Wl1en was the debt incurred?             10/25/2017
       7330 W 33rd Street North Suite 118
       Number             Street
       Wichita                                          KS               67205     As of the date you file, the claim is: Check all that apply.
       City                                             State           ZIP Code
                                                                                   ~· Contingent
       Who incurred the debt? Check one.                                           0      Unliquidated

       Ill Debtor 1 only                                                           D      Disputed

       0      Debtor 2 only
                                                                                   Type of NONPRIORITY unsecured claim:
       0      Debtor 1 and Debtor 2 only
       0      At least one of the debtors and another                              0      Student loans
                                                                                   0
       •      Check if this claim is for a community debt
                                                                                          Obligations arising out of a separation agreement or divorce
                                                                                          that you did not report as priority claims
       Is the claim subject to offset?                                             D      Debts to pension or profit-sharing plans, and other similar debts

       Ill No                                                                      lia    Other. Specity _l_o_a_n____________

       0      Yes

 .3
       Ability Recovery Service                                                    Last 4 digits of account number          _ll _ll    ~    _Q                $._ _ _ _666.00
                                                                                                                                                                        _ __
       Nonpriority Creditor's Name
                                                                                   When was the debt incurred?              02/11/2019
       POB 4031
       Number             Street
       Wyoming                                          PA               18644
                                                                                   As of the date you file, the claim is: Check all that apply.
       City                                             State           ZIP Code
                                                                                   ~      Contingent
       Who incurred the debt? Check one.
                                                                                   0      Unliquidated
       l;iJ' Debtor 1 only                                                         D      Disputed
       0 Debtor 2 only
       0 Debtor 1 and Debtor 2 only                                                Type of NONPRIORITY unsecured claim:
       0 At least one of the debtors and another
                                                                                   0      Student loans
       •      Check if this claim is for a community debt                          0      Obligations arising out of a separation agreement or divorce
                                                                                          that you did not report as priority claims
       Is the claim subject to offset?
                                                                                   0      Debts to pension or profit-sharing plans, and other similar debts
       l;iJ' No
                                                                                   l;J'   Other. Specity _b""a""n'-'-'-'-k_ _ _ _ _ _ _ _ _ _ __
       0 Yes


Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                       page_of_
      Case 1:19-bk-12238                           Doc 1        Filed 06/17/19 Entered 06/17/19 15:46:17                                           Desc Main
                                                               Document      Page 29 of 55
 Debtor1            Jammie Jackson                                                                        Case number (if known), _ _ _ _ _ _ _ _ _ _ _ _ _ __
                     First Name      Middle Name        Last Name



                    Your NONPRIORITY Unsecured Claims - Continuatio111 Page


  After listing any entries on this page, number them beginning with 4.4, t'ollowed by 4.5, and so forth.



       Deville Asset Management                                                  Last 4 digits of account number            ..!!__ ..!!__   ..!.. _Q_            3009.00
                                                                                                                                                              $_ _ ___,
       Nonpriority Creditor's Name
                                                                                 When was the debt incurred?                11/30/2016
       1132 Glade Road
       Number             Street
                                                                                 As of the date you file, the claim is: Check all that apply.
       Colleyville                                   TX              76034
       City                                         State           ZIP Code      !;if'   Contingent
                                                                                  D       Unliquidated
      Who incurred the debt? Check one.                                           D       Disputed
       i;:il' Debtor 1 only
       D Debtor 2 only                                                           Type of NONPRIORITY unsecured claim:
       D Debtor 1 and Debtor 2 only                                              D        Student loans
       D At least one of the debtors and another                                 D        Obligations arising out of a separation agreement or divorce that
                                                                                          you did not report as priority claims
       D      Check if this claim is for a community debt
                                                                                 D        Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                           liZf     Other. Specity_lo_a_n_ _ _ _ _ _ _ _ _ __
       lid No
       D      Yes




       Security Credit Services                                                  Last 4 digits of account number ~                ..!!__ ..!_ _Q_             $   1337.00
      Nonpriority Creditor's Name
                                                                                 When was the debt incurred?                12/29/2014
       306 Enterprise Drive
      Number              Street
                                                                                 As of the date you file, the claim is: Check all that apply.
       Oxford                                       MS               38655
      City                                          State           ZIP Code     !;if'    Contingent
                                                                                 D        Unliquidated
      Who incurred the debt? Check one.                                          D        Disputed
      i;:il' Debtor 1 only
      D Debtor 2 only                                                            Type of NONPRIORITY unsecured claim:
      D Debtor 1 and Debtor 2 only                                               D        Student loans
      D At least one of the debtors and another                                  D        Obligations arising out of a separation agreement or divorce that
                                                                                          you did not report as priority claims
      D       Check if this claim is for a community debt
                                                                                 D        Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                            liZf     Other. Specity---'lo-'a_n_ _ _ _ _ _ _ _ __
      liZf No
      D Yes

                                                                                                                                                              $   1936.00/
      Jefferson Capital System                                                   !Last 4 digits of account number           JL JL _±__ _Q_                                  i
      Nonpriority Creditor's Name
                                                                                 '1/Vhen was the debt incurred?             10/02/2017
      16 Mcleland Rd
      Number              Street
                                                                                 .11.s of the date you file, the claim is: Check all that apply.
      Saint Cloud                                   MN               56303
      City                                          State           ZIP Code     ;a'      Contingent
                                                                                 ::J      Unliquidated
      Who incurred the debt? Check one.                                          ::J      Disputed
      !;if' Debtor 1 only
      D Debtor 2 only                                                            Type of NONPRIORITY unsecured claim:
      D Debtor 1 and Debtor 2 only                                               l::J     Student loans
      D At least one of the debtors and another                                  l::J     Obligations arising out of a separation agreement or divorce that
                                                                                          you did not report as priority claims
      D       Check if this claim is for a community debt
                                                                                 l::J     Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                            l;i(     Other. Specify_ _ _ _ _ _ _ _ _ _ __

      liZf    No
      D       Yes




Official Form 106E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                     page_of_
          Case 1:19-bk-12238                         Doc 1             Filed 06/17/19 Entered 06/17/19 15:46:17                                         Desc Main
                                                                      Document      Page 30 of 55
    Debtor1            Jammie Jackson                                                                            Case number (it known) _ _ _ _ _ _ _ _ _ _ _ _ __
                        First Name     Middle Name              Last Name



                       List All of Your NONPRIORITY Unsecured Claims

     3. Do any creditors have nonpriority unsecured claims against you?
         D    No. You have nothing to report in this part. Submit this form to the court with your other schedules.
         !;aves
     4. List all of your non priority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
         nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
         included in Part 1. If more than one creditor holds a particular claim, list ttie other creditors in Part 3. If you have more than three nonpriority unsecured
         claims fill out the Continuation Page of Part 2 .


    .1    Trident Asset Management                                                     Leist 4 digits of account number~               ~     _.i_ _Q_
          Nonpriority Creditors Name
                                                                                                                                                                             85.00
                                                                                                                                                                    $_ _ _ _ _ __ ,
                                                                                       When was the debt incurred?                09/06/2013
          10375 Old Alabama Road CO Suite 303
          Number             Street
          Alpharetta                                       GA                30022
          City                                             State            ZIP Code   As of the date you file, the claim is: Check all that apply.

                                                                                       !ill'    Contingent
          Who incurred the debt? Check one.                                            D        Unliquidated
          0      Debtor 1 only                                                         D        Disputed
          D      Debtor 2 only
          0      Debtor 1 and Debtor 2 only                                            T)•pe of NONPRIORITY unsecured claim:
          D      At least one of the debtors and another                               D        Student loans

          •      Check if this claim is for a community debt                           D        Obligations arising out of a separation agreement or divorce
                                                                                                that you did not report as priority claims
          Is the claim subject to offset?                                              D        Debts to pension or profit-sharing plans, and other similar debts
          ij!    No                                                                    Ga'      Other. Specity _C_o_ll_e_c_ti_o_n_ _ _ _ _ _ _ _ __
          0      Yes


    .2    Transworld System                                                            Last 4 digits of account number            ~ ~        __! __Q_                       127.00
                                                                                                                                                                    $ _ _ _ _ _ __

          Nonpriority Creditors Name                                                   Wlhen was the debt incurred?               10/20/2014
          PO Box 15095
          Number             Street
          Wilmington                                       DE                19850     As, of the date you file, the claim is: Check all that apply.
          City                                             State            ZIP Code
                                                                                       i:;il'   Contingent
          Who incurred the debt? Check one.                                            0        Unliquidated

          0      Debtor 1 only
                                                                                       D        Disputed

          D      Debtor 2 only
          D      Debtor 1 and Debtor 2 only
                                                                                       Type of NONPRIORITY unsecured claim:
          0      At least one of the debtors and another                               D        Student loans
                                                                                       D        Obligations arising out of a separation agreement or divorce
          D      Check if this claim is for a community debt                                    that you did not report as priority claims
          Is the claim subject to offset?                                              0        Debts to pension or profit-sharing plans. and other similar debts

          0      No
                                                                                       I.if"    Other. Specity_M_e_d_ic_a_l_ _ _ _ _ _ _ _ __

          D      Yes

    .3
          Senex Services                                                               Last 4 digits of account number ~ ~ ~                       _Q               $._ _ _ _109.00
                                                                                                                                                                              _ __
          Nonpriority Creditors Name
                                                                                       When was the debt incurred?                05/29/2014
          3333         Founders Road 2nd Floor
          Number          Street
          Indianapolis                                     IN                46268
                                                                                       As of the date you file, the claim is: Check all that apply.
          City                                             State            ZIP Code


          Who incurred the debt? Check one.
                                                                                       I.if     Contingent
                                                                                       D        Unliquidated
          l;il' Debtor 1 only                                                          D        Disputed
          D Debtor 2 only
          0 Debtor 1 and Debtor 2 only                                                 Type of NONPRIORITY unsecured claim:
          D At least one of the debtors and another
                                                                                       D        Student loans
          D      Check if this claim is for a community debt                           D        Obligations arising out of a separation agreement or divorce
                                                                                                that you did not report as priority claims
          Is the claim subject to offset?
                                                                                       D        Debts to pension or profit-sharing plans, and other similar debts
          l;jl' No                                                                     ~ Other. Specity _M_e_d_ic_a_l_ _ _ _ _ _ _ _ __
I
I
    D Yes
L_ ________

Official Form 106E/F                                            Schedule E/F: Creditors Wtio Have Unsecured Claims                                                       page_of_
      Case 1:19-bk-12238                          Doc 1            Filed 06/17/19 Entered 06/17/19 15:46:17                                       Desc Main
                                                                  Document      Page 31 of 55
 Debtor1            Jammie Jackson                                                                           Case number (if known), _ _ _ _ _ _ _ _ _ _ _ _ _ __
                     First Name     Middle Name             Last Name




                    Your NONPRIORITY Unsecured Claims - Continuation Page


  After listing any entries on this page, number them beginning with 4.4, 'followed by 4.5, and so forth.



       Indigo- Celtic Bank                                                            Last 4 digits of account number ~ ~                 _i___ _Q_              $,__
                                                                                                                                                                    36_3_.0_01
       Nonpriority Creditors Name
                                                                                      When was the debt incurred?              10/05/2018
       PO Box4499
       Number             Street
                                                                                      As of the date you file, the claim is: Check all that apply.
       Beaverton                                         OR              97076
       City                                             State           ZIP Code      ~      Contingent
                                                                                      D      Unliquidated
      Who incurred the debt? Check one.
                                                                                      D      Disputed
       l;il' Debtor 1 only
       D Debtor 2 only                                                                Type of NONPRIORITY unsecured claim:
       D Debtor 1 and Debtor 2 only                                                   D      Student loans
       D At least one of the debtors and another                                      D      Obligations arising out of a separation agreement or divorce that
                                                                                             you did not report as priority claims
       D      Check if this claim is for a community debt
                                                                                      D      Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                lilf   Other. Specify_C_re_d_i_t_ca_rd_______
       lilf' No
       D      Yes




      AES/Education Fundin                                                           Last 4 digits of account number ~ ~                  _i___ _Q_              $111223.ooj
      Nonpriority Creditors Name                                                                                                                                             I
                                                                                     When was the debt incurred?               11/13/2007
       PO Box 2461
      Number              Street
                                                                                     As of the date you file, the claim is: Check all that apply.
                                                                                                                                                                            I
       Harrisburg                                        PA              17105
      City                                              State           ZIP Code     ~ Contingent
                                                                                     D       Unliquidated
      Who incurred the debt? Check one.                                              D       Disputed
      ~ Debtor 1 only
      D       Debtor 2 only                                                          Type of NONPRIORITY unsecured claim:
      D       Debtor 1 and Debtor 2 only
                                                                                     lilf    Student loans
      0       At least one of the debtors and another
                                                                                     D       Obligations arising out of a separation agreement or divorce that
                                                                                             you did not report as priority claims
      D       Check if this claim is for a community debt
                                                                                     D       Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                D       Other. Specify_ _ _ _ _ _ _ _ _ _ _ __
      lilf' No
      D       Yes


                                                                                                                                                                 $ 16823.oor
      Nelnet Loan Service                                                            Last 4 digits of account number           _g_ _g_ _±_ _Q_
      Nonpriority Creditors Name
                                                                                     When was the debt incurred?               10/17/2007
      3015          S Parker Rd Ste        425
      Number             Street
      Aurora                                            co               80014
                                                                                     As of the date you file, the claim is: Check all that apply.

      City                                              State           ZIP Code     (ia'    Contingent
                                                                                     D       Unliquidated
      Who incurred the debt? Check one.                                              D       Disputed
      ~ Debtor 1 only
      D       Debtor 2 only                                                          Type of NONPRIORITY unsecured claim:
      D Debtor 1 and Debtor 2 only                                                   lilf    Student loans
      0      At least one of the debtors and another
                                                                                     D       Obligations arising out of a separation agreement or divorce that
                                                                                             you did not report as priority claims
      D       Check if this claim is for a community debt
                                                                                     D       Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                D       Other. Specify_ _ _ _ _ _ _ _ _ _ _ __
      ~       No
      D       Yes




Official Form 106E/F                                        Schedule E/F: Creditors Wt,o Have Unsecured Claims                                                   page_of_
        Case 1:19-bk-12238                           Doc 1           Filed 06/17/19 Entered 06/17/19 15:46:17                                            Desc Main
                                                                    Document      Page 32 of 55
 Debtor 1          Jammie Jackson                                                                                   Case number (it known) _ _ _ _ _ _ _ _ _ _ _ _ __
                    First Name        Middle Name             last Name


                   List Others to Be Notified About a Debt That You Alr,tady Listed

 &.   Use this page only if you have others to be notified about your bank1·uptcy, for a debt that you already listed in Parts 1 or 2. For
      example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
      2, then list the collection agency here. Similarly, if you have more thari one creditor for any of the debts that you listed in Parts 1 or 2, list the
      additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

                                                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
         Name

                                                                                     Line            of (Check one):        •    Part 1: Creditors with Priority Unsecured Claims
         Number          Street
                                                                                                                            •    Part 2: Creditors with Nonpriority Unsecured Claims

                                                                                     Last 4 digits of account number _                   __ _

         City                                         State               ZIP Code


                                                                                      On which entry in Part 1 or Part 2 did you list the original creditor?
         Name

                                                                                      Line            of (Check one):        •    Part 1: Creditors with Priority Unsecured Claims
         Number          Street
                                                                                                                             •    Part 2: Creditors with Nonpriority Unsecured
                                                                                      Claims

                                                                                      Last 4 digits of account number _                   __ _
         City                                         State               ZIP Code


                                                                                      On which entry in Part 1 or Part 2 did you list the original creditor?
         Name

                                                                                      Line           of (Check one):         •    Part 1: Creditors with Priority Unsecured Claims
         Number          Street                                                                                              •    Part 2: Creditors with Nonpriority Unsecured
                                                                                      Claims

                                                                                      Last 4 digits of account number _                   __ _
      •.• Gil}'.                  _    -··-         --~~-- · - • - . ZIP Code-•·.    ._ ________ . , · ~ · - · - · " · " - - • . , · · - - ~ - - -

                                                                                      On which entry in Part 1 or Part 2 did you list the original creditor?
         Name

                                                                                      Line           of (Check one):        •     Part 1: Creditors with Priority Unsecured Claims
         Number          Street                                                                                             •     Part 2: Creditors with Nonpriority Unsecured
                                                                                      Claims

                                                                                      Last 4 digits of account number _                   __ _
         City                                         State               ZIP Code


                                                                                      On which entry in Part 1 or Part 2 did you list the original creditor?
         Name

                                                                                      Line           of (Check one):        •     Part 1: Creditors with Priority Unsecured Claims
         Number          Street                                                                                             •    Part 2: Creditors with Nonpriority Unsecured
                                                                                      Claims

                                                                                      Last 4 digits of account number _                   __ _
         City                                         State               ZIP Code

                                                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
         Name

                                                                                      Line           of (Check one):        •    Part 1: Creditors with Priority Unsecured Claims
         Number          Street
                                                                                                                            •    Part 2: Creditors with Nonpriority Unsecured
                                                                                      Claims

                                                                                      Last 4 digits of account number _                   __ _
         City                                         State               ZIP Code


                                                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
         Name


                                                                                     Line            of (Check one):        •    Part 1: Creditors with Priority Unsecured Claims
         Number          Street
                                                                                                                            •    Part 2: Creditors with Nonpriority Unsecured
                                                                                     Claims


         City                                         State               ZIP Code
                                                                                     Last 4 digits of account number _                    __ _



Official Form 106E/F                                          Schedule E/F: Creditors Wt o Have Unsecured Claims                                                         page_of_
     Case 1:19-bk-12238                    Doc 1          Filed 06/17/19 Entered 06/17/19 15:46:17                       Desc Main
                                                         Document      Page 33 of 55
Debtor 1    Jammie Jackson                                                                   Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ __
               First Name    Middle Name          Last Name



           Add the Amounts for Each Type of Unsecured Claim


s. Total the amounts of certain types of unsecured claims. This informiltion is for statistical reporting purposes only. 28 U.S.C. § 159.
   Add the amounts for each type of unsecured claim.




                                                                                       Total claim


                6a. Domestic support obligations                                6a.
Total claims                                                                           $
from Part 1
                6b. Taxes and certain other debts you owe the
                    government                                                  6b.    $               1670.00

                6c. Claims for death or personal injury while you were
                    intoxicated                                                 6c.
                                                                                       $

                6d. Other. Add all other priority unsecured claims.
                    Write that amount here.                                     6d.   +$



                6e. Total. Add lines 6a through 6d.                             6e.
                                                                                       $               1670.00



                                                                                       Total claim

             6f. Student loans                                                  6f.                  269553.00
Total claims                                                                            $
from Part2 69. Obligations arising out of a separation agreement
                 or divorce that you did not report as priority
                 claims                                                         69.    $

                6h. Debts to pension or profit-sharing plans, and other
                    similar debts                                               6h.    $

                6i. Other. Add all other nonpriority unsecured claims.
                    Write that amount here.                                     6i.   +$              10254.00


                6j. Total. Add lines 6f through 6i.                             6j.
                                                                                       $             279807.00




Official Form 106E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                page_of_
           Case 1:19-bk-12238                         Doc 1          Filed 06/17/19 Entered 06/17/19 15:46:17                                Desc Main
                                                                    Document      Page 34 of 55

      Fill in this information to identify your case:


      Debtor              Jammie Jackson
                          First Name                  Middle Name            Last Name

      Debtor2
      (Spouse lffiling)   First Name                  Middle Name            Last Name


      United States Bankruptcy Court for the: Southern District of Ohio

      Case number
      (If known)                                                                                                                                    D Check if this is an
                                                                                                                                                       amended filing


    Official Form 106G
    Schedule G: Executory Contracts arid Unexpired Leases                                                                                                      12/15
    Be as complete and accurate as possible. If two married people are filinu together, both are equally responsible for supplying correct
    information. If more space is needed, copy the additional page, fill it out. number the entries, and attach it to this page. On the top of any
    additional pages, write your name and case number (if known).


     1. Do you have any executory contracts or unexpired leases?
          l;a°   No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
          D      Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/8: Property (Official Form 106A/B).

     2. List separately each person or company with whom you have the cc,ntract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this ·'orm in the instruction booklet for more examples of executory contracts and
          unexpired leases.



          Person or company with whom you have the contract or lease                                      State what the contract or lease is for



           Name


           Number           Street


          City                                State        ZIP Code



          Name


          Number            Street




          Name


          Number            Street
i
I         -C-_t_ _ _ _ _ _ _ _ _ _ _S_ta-te--Z-IP_C_od_e_ _ _ _ _ _ _ __
!· ,..r..'::!.!L_______ . ····-·-·····-..... ----------·--· ··--··"•··....,.......-........ --- ·-·-·--·---·
f~~   4
          -N-am_e_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




                                             State         ZIP Code




                                             State         ZIP Code


Official Form 106G                                    Schedule G: Executory Contracts and Unexpired Leases                                              page 1 of_
           Case 1:19-bk-12238                             Doc 1       Filed 06/17/19 Entered 06/17/19 15:46:17                         Desc Main
                                                                     Document      Page 35 of 55

     Debtor 1       Jammie Jackson                                                                    Case number (if known), _ _ _ _ _ _ _ _ _ _ _ _ _ __
                     First Name     Middle Name               Last Name




  -                 Additional Page if You Have More Contracts or Leases

           Person or company with whom you have the contract or lease                              What the contract or lease is for



           Name


           Number         Street


           City                                   State      ZIP Code

     2.-
           Name


           Number         Street


           City                                   State      ZIP Code


     2.-
                                                          ----------~···-"---------------------------------
           Name


           Number         Street


           City                                   State      ZIP Code




           Name


 !         Number         Street

 I         -C-ity_ _ _ _ _ _ _ _ _ _ _S_ta_t_e__Z_I_P_C_o_d_e_ _ _ _ _ _ _ __




 tr
 I         .,,...--------------------------
           Name


           Number         Street


           City                                   State      ZIP Code




           Name


           Number         Street


           City                                   State      ZIP Code




           Name


           Number         Street


           City                                   State      ZIP Code


     2.-
           Name

 I
 [         Number         Street


 l__,_     City .. _ _ _. " ' · - - · - - - · Stat



Official Form 106G                                        Schedule G: Executory Contracts and Unexpired Leases                              page_of_
      Case 1:19-bk-12238                                Doc 1           Filed 06/17/19 Entered 06/17/19 15:46:17                                Desc Main
                                                                       Document      Page 36 of 55

 Fill in this information to identify your case:

  Debtor 1             Jammie Jackson
                        First Name                      Middle Name                Last Name

 Debtor 2
 (Spouse,   ~    filing) First Name                     Middle Name               Last Name


  United States Bankruptcy Court for the:          Southern District of Ohio

 Case number
  (If known)
                                                                                                                                                       D Check if this is an
                                                                                                                                                          amended filing

Official Form 106H
Schedule H: Your Codebtors                                                                                                                                          12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct inlormation. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 1. Do you have any codebtors? (If you are filing a joint case, do not list eil her spouse as a codebtor.)
      I.a   No
      D     Yes
 2. Within the last 8 years, have you lived in a community property stat,J or territory? (Community property states and territories include
      Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
      iii' No. Go to line 3.
      D     Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

            •       No
            D       Yes. In which community state or territory did you live? _ _ _ _ _ _ _ _ . Fill in the name and current address of that person.



                     Name of your spouse, fom,er spouse, or legal equivalent



                     Number            Street



                     City                                          State                       ZIP Code

 3. In Column 1, list all of your codebtors. Do not include your spouse                        u   a codebtor if your spouse is filing with you. List the person
      shown in line 2 again as a codebtor only if that person is a guarantc,r or cosigner. Make sure you have listed the creditor on
      Schedule D (Official Form 106D), Schedule EIF (Official Form 106E/I'), or Schedule G (Official Form 106G). Use Schedule D,
      Schedule EIF, or Schedule G to fill out Column 2.

       Column 1: Your codebtor                                                                                      Column 2: The creditor to whom you owe the debt

                                                                                                                     Check all schedules that apply:
3.1
         Name                                                                                                        •   Schedule D, line

                                                                                                                     •   Schedule EIF, line ___
         Number               Street
                                                                                                                     •   Schedule G, line

        City                                                           State                       ZIP _G<Jde

3.2
         Name                                                                                                        •   Schedule D, line ___

                                                                                                                     •   Schedule E/F, line
         Number               Street
                                                                                                                     •   Schedule G, line

        C:il}'                                                         State                       ZIP Code_

§]      Name                                                                                                         •   Schedule D, line ___

                                                                                                                     •   Schedule EIF, line ___
        Number                Street
                                                                                                                     •   Schedule G, line ___

        C:ijy                                                         State                    __ ZIP Code



Official Form 106H                                                             Schedule H: Your Codebtors                                                  page 1 of_
           Case 1:19-bk-12238                     Doc 1      Filed 06/17/19 Entered 06/17/19 15:46:17                                Desc Main
                                                            Document      Page 37 of 55

  Debtor 1           Jammie Jackson                                                                  Case number (If known) _ _ _ _ _ _ _ _ _ _ _ _ __
                     First Name     Middle Name      Last Name




                     Additional Page to List More Codebtors

           Column 1: Your codebtor                                                                       Column 2: The creditor to whom you owe the debt

                                                                                                          Check all schedules that apply:
  3.
       -
            Name
                                                                                                          •   Schedule D, line _ _
                                                                                                          •   Schedule E/F, line _ __

            Number         Street                                                                         •   Schedule G, line _ _


           _gty                                                                      _ZIP Code __

  3.-

            Name                                                                                          •   Schedule D, line _ _ _

                                                                                                          •   Schedule E/F, line _ _ _

            Number         Street                                                                         •   Schedule G, line _ _ _


            fi!Y                                                                •··--· 21 P_ Code

  3
            Name                                                                                          •   Schedule D, line _ _ _

                                                                                                          •   Schedule E/F, line _ _ _

            Number         Street                                                                         •   Schedule G, line _ _ _


            City                                          State                       ZIP Code



            Name                                                                                          •   Schedule D, line _ _ _

                                                                                                          •   Schedule E/F, line _ _ _

            Number         Street                                                                         •   Schedule G, line _ _ _


            City                                          State



            Name
                                                                                                          •   Schedule D, line _ __
                                                                                                          •   Schedule E/F, line _ _

            Number         Street                                                                         •   Schedule G, line _ __


           _(2ity



            Name                                                                                          •   Schedule D, line _ _ _

                                                                                                          •   Schedule E/F, line _ _ _

            Number         Street                                                                         •   Schedule G, line _ _ _


            (2ity                                         State                      ZIP_<::~_cl<>



            Name                                                                                          •   Schedule D, line _ _ _

                                                                                                          •   Schedule E/F, line _ _ _

            Number         Street                                                                         •   Schedule G, line _ _ _


           _C__ity                                        !>tate



            Name                                                                                          •   Schedule D, line _ _ _

                                                                                                          •   Schedule E/F, line _ _ _

            Number         Street                                                                         •   Schedule G, line _ _ _


            Cit                                           State                      ZIP Code




Official Form 106H                                                 Schedule H: Your Codebtors                                               page_ of
                                                                                                                                                       -
         Case 1:19-bk-12238                   Doc 1          Filed 06/17/19 Entered 06/17/19 15:46:17                                       Desc Main
                                                            Document      Page 38 of 55


    Fill in this information to identify your case:


    Debtor 1           Jammie Jackson
                        First Name            Middle Name                  Last Name

    Debtor 2
    (Spouse, if filing) First Name            Middle Name                  Last Name


    United States Bankruptcy Court for the: Southern District of Ohio

    Case number                                                                                                 Check if this is:
    (If known)
                                                                                                                D An amended filing
                                                                                                                D A supplement showing postpetition chapter 13
                                                                                                                    income as of the following date:
Official Form 1061                                                                                                  MM/ DD/ YYYY

Schedule I: Your Income                                                                                                                                        12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not inclu :le information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


f§fl                  Describe Employment

Ii 1.   Fill in your employment
i       information.                                                              DebtoI1                                       Debtor 2 or non-filing spouse

        If you have more than one job,
        attach a separate page with
        information about additional       Employment status                  liZI Employed                                     0    Employed
        employers.                                                            •     Not employed                                0    Not employed

        Include part-time, seasonal, or
        self-employed work.
                                                                            HealthCare
        Occupation may include student
                                           Occupation                                    -----------
        or homemaker, if it applies.
                                           Employer's name                 Ensemble Health PPartners

                                           Employer's address              4605 Du<e Dr
                                                                                         -----------
                                                                             Number litreet                                   Number    Street




                                                                            Mason                   OH          45040
                                                                             City              State     ZIP Code             City                  State   ZIP Code

                                           How long employed there?               2                                            2


JifW                 Give Details About Monthly Income

        Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
        spouse unless you are separated.
        If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
        below. If you need more space, attach a separate sheet to this form.

                                                                                                           For Debtor 1       For Debtor 2 or
                                                                                                                              non-filing spouse
    2. List monthly gross wages, salary, and commissions (before all payroll
       deductions). If not paid monthly, calculate what the monthly wage would Je.             2.             3200.00
                                                                                                       $                         $         0.00

    3. Estimate and list monthly overtime pay.                                                 3.   +$            0.00        + $          0.00


    4. Calculate gross income. Add line 2 + line 3.                                            4.      $      3200.00     I      $         0.00



Official Form 1061                                                      Schedule I: Your Income                                                             page 1
          Case 1:19-bk-12238                                  Doc 1            Filed 06/17/19 Entered 06/17/19 15:46:17                                                    Desc Main
                                                                              Document      Page 39 of 55

Debtor 1               Jammie Jackson                                                                                                      Case number (1fknown), _ _ _ _ _ _ _ _ _ _ _ _ __
                        First Name         Middle Name                Last Name



                                                                                                                                       For Debtor 1            For Debtor 2 or
                                                                                                                                                               non-filing spouse
        Copy line 4 here ..............................................................................................   -+ 4.        $_ _       o_.o_o         $_ _ _0_.0_0_


  5. List all payroll deductions:

         Sa. Tax, Medicare, and Social Security deductions                                                                   Sa.       $        540.00           $         0.00
         Sb. Mandatory contributions for retirement plans                                                                    Sb.       $          0.00           $         0.00
         Sc. Voluntary contributions for retirement plans                                                                    Sc.       $          0.00           $         0.00
         Sd. Required repayments of retirement fund loans                                                                    Sd.       $          0.00           $         0.00
         Se. Insurance                                                                                                       Se.       $          0.00           $         0.00
         Sf. Domestic support obligations                                                                                    Sf.       $          0.00           $         0.00
         Sg. Union dues                                                                                                     Sg.        $          0.00           $         0.00
         Sh. Other deductions. Specify:                  0                                                                  Sh. +$                0.00     + $             0.00
   6. Add the payroll deductions. Add lines Sa + Sb + Sc + Sd + Se +Sf+ Sg t Sh.                                             6.        $       540.00            $         0.00

   7. Calculate total monthly take-home pay. Subtract line 6 from line 4.                                                    7.        $      2560.00            $         0.00

  a. List all other income regularly received:
         Sa. Net income from rental property and from operating a business,
                 profession, or farm
                 Attach a statement for each property and business showing gross
                 receipts, ordinary and necessary business expenses, and the total                                                                0.00                     0.00
                                                                                                                                       $                         $
                 monthly net income.                                                                                        Ba.
          Sb. Interest and dividends                                                                                        Sb.        $          0.00           $         0.00
         Sc. Family support payments that you, a non-filing spouse, or a de~endent
                 regularly receive
                 Include alimony, spousal support, child support, maintenance, divorc~                                                            0.00                     0.00
                                                                                                                                       $                         $
                 settlement, and property settlement.                                                                       Sc.
         8d. Unemployment compensation                                                                                      8d.        $          0.00           $         0.00
         Se. Social Security                                                                                                Be.        $              0          $         Q.QQ
         Sf. Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash as:;istance
             that you receive, such as food stamps (benefits under the Suppleme11tal
             Nutrition Assistance Program) or housing subsidies.
             Specify: Foodstamps                                                        Bf.                                            $            00           $         0.00

         8g. Pension or retirement income                                                                                   8g.        $          0.00           $         0.00
         Sh. Other monthly income. Specify: _ _ _ _ _ _ _ _ _ _ __                                                          Sh. +$                0.00         +$          0.00
  9. Add all other income. Add lines Sa + Sb + Sc + 8d + Se + Sf +8g + Sh.                                                   9.    I   $          0.001          $         0.00
                                                                                                                                                                                       I
 10. Calculate monthly income. Add line 7 + line 9.                                                                                                                        0.00                    2560.00
                                                                                                                                       $      2560.00I+          $
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.                                              10. 1                                                     I= 1$
                                                                                                                                                           1
: 11.   State all other regular contributions to the expenses that you list in ~ ·chedule J.
        Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
        friends or relatives.
        Do not include any amounts already included in lines 2-10 or amounts Iha: are not available to pay expenses listed in Schedule J.
        Specify:       Foodstamps                                                                                 __________                                                     11 _+     $_ _ _0_._00_

 12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
        Write that amount on the Summary of Your Assets and Liabilities and Cen ain Statistical Information, if it applies                                                       12.
                                                                                                                                                                                                   2560.00
                                                                                                                                                                                           Combined
                                                                                                                                                                                           monthly income
  13. Do you expect an increase or decrease within the year after you file :his form?
         lilf'   No.
         D       Yes. Explain:


Official Form 1061                                                                         Schedule I: Your Income                                                                             page 2
           Case 1:19-bk-12238                   Doc 1          Filed 06/17/19 Entered 06/17/19 15:46:17                                 Desc Main
                                                              Document      Page 40 of 55


   Fill in this information to identify your case:


   Debtor1           Jammie Jackson
                      First Name                Middle Name               Last Name                       Check if this is:
   Debtor 2
   (Spouse, ~ filing) First Name                Middle Name               Last Name
                                                                                                          D An amended filing
                                                                                                          D A supplement showing postpetition chapter 13
   United States Bankruptcy Court for the: Southern District of Ohio                                          expenses as of the following date:
   Case number                                                                                                MM/ DD/ YYYY
    (If known)




  Official Form 106J
  Schedule J: Your Expenses                                                                                                                                12/15
  Be as complete and accurate as possible. If two married people are filin11 together, both are equally responsible for supplying correct
  information. If more space is needed, attach another sheet to this form. 1)n the top of any additional pages, write your name and case number
  (if known). Answer every question.

                     Describe Your Household

 1. Is this a joint case?

    liZl    No. Go to line 2.
    D       Yes. Does Debtor 2 live in a separate household?

                 0   No
                 D   Yes. Debtor 2 must file Official Form 106J-2, Expenses for Se11arate Household of Debtor 2.

 2. Do you have dependents?                 •       No                                 )ependent's relationship to             Dependent's    Does dependent live
    Do not list Debtor 1 and                 (if' Yes. Fill out this information for   )ebtor 1 or Debtor 2                    age            with you?
    Debtor 2.                                       each dependent.. ........................ · - - - - - - - - - - -
                                                                                       Jeremiah Jackson                        8              0      No
    Do not state the dependents'
    names.                                                                                                                                    ~      Yes

                                                                                       Angel Luckey                            4              0      No
                                                                                                                                              liZl   Yes

                                                                                                                                              •      No
                                                                                                                                              D      Yes

                                                                                                                                              •      No
                                                                                                                                              D      Yes

                                                                                                                                              •      No
                                                                                                                                              D      Yes

 3. Do your expenses Include
     expenses of people other than
                                            liZI"   No
   . y~urself and your dependents?          •       Yes


                 Estimate Your Ongoing Monthly Expenses

  Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
 expenses as of a date after the bankruptcy is filed. If this is a supplemen lal Schedule J, check the box at the top of the form and fill in the
 applicable date.
 Include expenses paid for with non-cash government assistance if you ~ now the value of
 such assistance and have included it on Schedule I: Your Income (Official Form 1061.)                                             Your expenses

  4. The rental or home ownership expenses for your residence. Include fil st mortgage payments and
                                                                                                                                   $                 650.00
     any rent for the ground or lot.                                                                                     4.

      If not included in line 4:
      4a.     Real estate taxes                                                                                          4a.       $                  0.00
      4b.     Property, homeowner's, or renter's insurance                                                               4b.       $                  0.00
      4c.     Home maintenance, repair, and upkeep expenses                                                              4c.       $                  0.00
     4d.      Homeowner's association or condominium dues                                                                4d.       $                  0.00

Official Form 106J                                               Schedule J: Your EKpenses                                                             page 1
         Case 1:19-bk-12238                          Doc 1      Filed 06/17/19 Entered 06/17/19 15:46:17                       Desc Main
                                                               Document      Page 41 of 55


  Debtor 1          Jammie Jackson                                                              Case number i;tknown). _ _ _ _ _ _ _ _ _ _ _ _ __
                      First Name       Middle Name      Last Name




                                                                                                                           Your expenses


                                                                                                                       $                     0.00
  5. Additional mortgage payments for your residence, such as home equity loans                                 5.


  6.   Utilities:
       6a.    Electricity, heat, natural gas                                                                    6a.    $                   150.00
       6b.    Water, sewer, garbage collection                                                                  6b.    $                       00
       6c.    Telephone, cell phone, Internet, satellite, and cable services                                    6c.    $                    80.00
       6d.    Other. S p e c i f y : - - - - - - - - - - - - - - - - - -                                        6d.    $                     0.00
  7.   Food and housekeeping supplies                                                                           7.     $                   350.00
  8. Childcare and children's education costs                                                                   8.     $                   600.00
  9. Clothing, laundry, and dry cleaning                                                                        9.     $                   200.00
 10.   Personal care products and services                                                                      10.    $                    75.00
 11.   Medical and dental expenses                                                                              11.    $                     0.00
 12.   Transportation. Include gas, maintenance, bus or train fare.
                                                                                                                       $                   240.00
       Do not include car payments.                                                                             12.

13.    Entertainment, clubs, recreation, newspapers, magazines, and book:1                                      13.    $                   150.00
14.    Charitable contributions and religious donations                                                         14.    $                     0.00
 15.   Insurance.
       Do not include insurance deducted from your pay or included in lines 4 or 20.

       15a.   Life insurance                                                                                    15a.   $                     0.00
       15b.   Health insurance                                                                                  15b.   $                     0.00
       15c.   Vehicle insurance                                                                                 15c.   $                   207.00
       15d.   Other insurance. Specify:         0                                                               15d.   $                     0.00

16.    Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
       Specify:     0                                                                                           16.    $                     0.00

17.    Installment or lease payments:

       17a.   Car payments for Vehicle 1                                                                        17a.   $                   100.00
       17b.   Car payments for Vehicle 2                                                                        17b.   $                     0.00
       17c.   Other. Specify:      0                                                                            17c.   $                    0.00
       17d.   Other. Specify:      0                                                                            17d.   $                    0.00

18.    Your payments of alimony, maintenance, and support that you did not report as deducted from
       your pay on line 5, Schedule I, Your Income (Official Form 1061).                                         18.                        0.00
                                                                                                                       $

19.    Other payments you make to support others who do not live with yo11.
       Specify:   0                                                                                              19.   $                    0.00

20.    Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

       20a.   Mortgages on other property                                                                      20a.    $                    0.00

       20b.   Real estate taxes                                                                                20b.    $                    0.00
       20c.   Property, homeowner's, or renter's insurance                                                     20c.    $                    0.00
       20d.   Maintenance, repair, and upkeep expenses                                                         20d.    $                    0.00
       2oe.   Homeowner's association or condominium dues                                                      20e.    $                    0.00


Official Form 106J                                                  Schedule J: Your Elpenses                                               page 2
          Case 1:19-bk-12238                     Doc 1          Filed 06/17/19 Entered 06/17/19 15:46:17                     Desc Main
                                                               Document      Page 42 of 55


  Debtor 1           Jammie Jackson                                                              Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ __
                     First Name    Middle Name           Last Name




 21.     Other. Specify:                                                                                         21.   +$                0.00


22.      Calculate your monthly expenses.

         22a. Add lines 4 through 21.                                                                          22a.    $              2802.00

         22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Fcirm 106J-2                 22b.    $                 0.00
         22c. Add line 22a and 22b. The result is your monthly expenses.                                       22c.    $              2802.00



 23. Calculate your monthly net income.
                                                                                                                        $             2560.00
       23a.     Copy line 12 (your combined monthly income) from Schedule I.                                    23a.

       23b.     Copy your monthly expenses from line 22c above.                                                 23b.   -$            2802.00

       23c.     Subtract your monthly expenses from your monthly income.
                                                                                                                        $                -242
                The result is your monthly net income.                                                          23c.




24. Do you expect an increase or decrease in your expenses within the y,iar after you file this form?

       For example, do you expect to finish paying for your car loan within the year or do you expect your
       mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

       liZf   No.
       D      Yes.     Explain here:




Official Form 106J                                                   Schedule J: Your Elpenses                                          page 3
         Case 1:19-bk-12238                   Doc 1        Filed 06/17/19 Entered 06/17/19 15:46:17                                           Desc Main
                                                          Document      Page 43 of 55

Fill in this information to identify your case:


Debtor 1          Jammie Jackson
                    First Name            Middle Name               Last Name

Debtor2
(Spouse, if filing) First Name            Middle Name               Last Name


United States Bankruptcy Court for the: Southern District of Ohio

Case number
(If known)
                                                                                                                                                  •   Check if this is an
                                                                                                                                                      amended filing



  Official Form 106Dec
  Declaration About an Individual Debtor's Schedules                                                                                                            12/15

  If two married people are filing together, both are equally responsible fol' supplying correct information.

  You must file this form whenever you file bankruptcy schedules or amer ded schedules. Making a false statement, concealing property, or
  obtaining money or property by fraud in connection with a bankruptcy c.1se can result in fines up to $250,000, or imprisonment for up to 20
  years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                    Sign Below



       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

       Ga' No
       0     Yes.     Name of person. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                      . Attach Bankruptcy Petition Preparer's Notice, Declaration, and
                                                                                               Signature (Official Form 119).




       Under penalty of perjury, I declare that I have read the summary and ,;chedules filed with this declaration and
       that they are true and correct.




    X    ~ r,(} ~ X _ _ _ _ _ __
      ~ture of Debtor 1                  ~                             Signature of D•1btor2


         Date     5/J9 /,2o/1
                MM/     DD       ryyyy
                                                                       Date
                                                                                MM/ DD /   YYYY




 Official Form 106Dec                                      Declaration About an lridividual Debtor's Schedules
        Case 1:19-bk-12238                           Doc 1          Filed 06/17/19 Entered 06/17/19 15:46:17                           Desc Main
                                                                   Document      Page 44 of 55


   Fill in this information to identify your case:

   Debtor 1                 Jammie Jackson
                            First Name               Middle Name              Last Name

   Debtor 2
   (Spouse,   ~   filing)   First Name               Middle Name              Last Name


   United States Bankruptcy Court for the: Southern District of Ohio

   Case number
    (If known)                                                                                                                          D Check if this is an
                                                                                                                                           amended filing




  Official Form 107
  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                    04/16
  Be as complete and accurate as possible. If two married people are filing1 together, both are equally responsible for supplying correct
  information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
  number (if known). Answer every question.


                      Give Details About Your Marital Status and Where You Lived Before


   1. What is your current marital status?

        D Married
        liZi Not married

   2. During the last 3 years, have you lived anywhere other than where you live now?

       {i No
       D Yes. List all of the places you lived in the last 3 years.         Do not include where you live now.

                  Debtor 1:                                            Dates Debtor 1      Debtor 2:                                        Dates Debtor 2
                                                                       lived there                                                          lived there

                                                                                           D   Same as Debtor 1                            D   Same as Debtor 1

                                                                       From                                                                    From
                    Number               Street                                                Number Street
                                                                       To                                                                      To



                   City                           State ZIP Code                               City                 State ZIP Code

                                                                                           D   Same as Debtor 1                            D   Same as Debtor 1

                                                                       From                                                                    From
                   Number                Street                                                Number Street
                                                                       To                                                                      To



                   City                           State ZIP Code                               City                 State   ZIP Code


   3. Within the last 8 years, did you ever live with a spouse or legal equi11alent in a community property state or territory? (Community property
      states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
       {i No
       D Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).


 •#fj               Explain the Sources of Your Income

Official Form 107                                    Statement of Financial Affairs for ndividuals FIiing for Bankruptcy                         page 1
       Case 1:19-bk-12238                         Doc 1         Filed 06/17/19 Entered 06/17/19 15:46:17                                        Desc Main
                                                               Document      Page 45 of 55


Debtor 1        Jammie Jackson                                                                              Case number (if known),_ _ _ _ _ _ _ _ _ _ _ _ _ __
                 First Name       Middle Name           Last Name




  4.   Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-lime activities.
       If you are filing a joint case and you have income that you receive together, list ii only once under Debtor 1.

       •   No
       iia" Yes. Fill in the details.

                                                              Sources of income             Gross income             Sources of income           Gross Income
                                                              Check all that apply.         (before deductions and   Check all that apply.       (before deductions and
                                                                                            exclusions)                                          exclusions)


            From January 1 of current year until               iia" Wages, commissions,            3200.00
                                                                                            $_ _ _ _ _ __
                                                                                                                     0   Wages, commissions,
                                                                                                                                                 $_ _ _ _ _ __
                                                                    bonuses, tips                                        bonuses, tips
            the date you filed for bankruptcy:
                                                               0    Operating a business                             D   Operating a business


            For last calendar year:
                                                               0    Wages, commissions,                              0   Wages, commissions,
                                                                    bonuses, tips           $_ _ _ _ __                  bonuses, tips           $_ _ _ _ __
            (January 1 to December 31, - - - ~
                                                yyyy
                                                               0    Operating a business                             0   Operating a business



            For the calendar year before that:                 D    Wages, commissions,                              D   Wages, commissions,
                                                                    bonuses, tips           $_ _ _ _ __                  bonuses,tips
                                                                                                                                                 $_ _ _ _ __
            (January 1 to December 31, - - - ~
                                                yyyy
                                                               0    Operating a business                             D   Operating a business




  s. Did you receive any other income during this year or the two previous calendar years?
       Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
       unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
       gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list ii only once under Debtor 1.

       List each source and the gross income from each source separately. Do not include income that you listed in line 4.

       (it No
       0 Yes.    Fill in the details.



                                                              Sources of Income             Gross Income from         Sources of income          Gross income from
                                                              Describe below.               each source               Describe below.            each source
                                                                                            (before deductions and                               (before deductions and
                                                                                            exclusions)                                          exclusions)



             From January 1 of current year until                                          $_ _ _ _ _ _ _ _ - - - - - - - - - - $_ _ _ _ _ __
             the date you filed for bankruptcy:                                            $_ _ _ _ _ _ _ _ - - - - - - - - - - $_ _ _ _ _ __

                                                                                           Si________ - - - - - - - - - - $_ _ _ _ _ __

                                                                                           $ _ _ _ _ _ __                                        $_ _ _ _ _ _ __
             For last calendar year:
                                                                                           $ _ _ _ _ _ __                                        $_ _ _ _ _ __
             (January 1 to December 31, _ _ J
                                                yyyy
                                                                                           $_ _ _ _ _ __                                         $_ _ _ _ _ __



             For the calendar year before that:                                            $ _ _ _ _ _ __                                       $_ _ _ _ _ __

            (January 1 to December 31, _ _ J                                               $ _ _ _ _ _ __                                       $_ _ _ _ _ _ __
                                                yyyy
                                                                                           $ _ _ _ _ _ __                                       $_ _ _ _ _ __




Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2
     Case 1:19-bk-12238                            Doc 1        Filed 06/17/19 Entered 06/17/19 15:46:17                               Desc Main
                                                               Document      Page 46 of 55


Debtor 1      Jammie Jackson                                                                        Case number ( 1 f k n o w n ) ~ - - - - - - - - - - - - - -
               First Name        Middle Name            Last Name




              List Certain Payments You Made Before You Flied fo,r Bankruptcy



 6. Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

     D     No. Neither Debtor 1 nor Debtor 2 has primarily consumer debt!3. Consumer debts are defined in 11 U.S.C. § 101 (8) as
               "incurred by an individual primarily for a personal, family, or household purpose."
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

               D      No. Go to line 7.

               D      Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
                           total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                           child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.
               * Subject to adjustment on 4/01 /19 and every 3 years after that "for cases filed on or after the date of adjustment.

     i'.i Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
               During the 90 days before you filed for bankruptcy, did you pay ,3ny creditor a total of $600 or more?

               liZI   No. Go to line 7.

               D      Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                           creditor. Do not include payments for domestic support obligations, such as child support and
                           alimony. Also, do not include payments to an attorney for this bankruptcy case.


                                                                       Dates of      Total amount paid        Amount you still owe      Was this payment for ...
                                                                       payment


                                                                                     $_ _ _ _ _ __          $_ _ _ _ _ __
                       Creditors Name
                                                                                                                                         D Mortgage
                                                                                                                                         Dear

                       Number   Street                                                                                                   D Credit card
                                                                                                                                         D Loan repayment
                                                                                                                                         D Suppliers or vendors
                       City                    State        ZIP Code
                                                                                                                                         D Other _ _ _ __

                                                                                     $_ _ _ _ _ _ _ _ $_ _ _ _ _ _ __                    D Mortgage
                       Creditors Name
                                                                                                                                         D Car
                       Number   Street
                                                                                                                                         D Credit card
                                                                                                                                         D Loan repayment
                                                                                                                                         D Suppliers or vendors
                       City                                 ZIP Code
                                                                                                                                         D Other _ _ _ __
                                               State




                                                                                     $_ _ _ _ _ _ _ $_ _ _ _ _ __
                                                                                                                                         D Mortgage
                       Creditors Name
                                                                                                                                         Dear

                       Number   Street                                                                                                   D Credit card
                                                                                                                                         D Loan repayment
                                                                                                                                         D Suppliers or vendors
                       City                    State        ZIP Code
                                                                                                                                         D Other _ _ _ __



Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                             page 3
     Case 1:19-bk-12238                            Doc 1         Filed 06/17/19 Entered 06/17/19 15:46:17                                 Desc Main
                                                                Document      Page 47 of 55


Debtor 1       Jammie Jackson                                                                         Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name      Middle Name           Last Name




 7. Within 1 year before you filed for bankruptcy, did you make a paymunt on a debt you owed anyone who was an insider?
     Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
     corporations of which you are an officer, director, person in control, or owner of 20% or more of their voling securities; and any managing
     agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
     such as child support and alimony.

     lif No
     •     Yes. List all payments to an insider.
                                                                        Dates of      Total amount      Amount you still   Reason for this payment
                                                                        payment       paid              owe


                                                                                     $ _ _ _ __        $_ _ _ _ _
            Insider's Name



            Number        Street




            City                                 State   ZIP Code


                                                                                     $_ _ _ __         $_ _ _ _ _
            Insider's Name


            Number        Street




            City                                 State   ZIP Code


 a. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
     an insider?
     Include payments on debts guaranteed or cosigned by an insider.

     lif No
     0     Yes. List all payments that benefited an insider.
                                                                       Dates of        Total amount     Amount you still   Reason for this payment
                                                                       payment         paid             owe
                                                                                                                           Include creditor's name

                                                                                     $ _ _ _ _ _ _ $_ _ _ _ _ _
            Insider's Name



            Number        Street




            City                                 State   ZIP Code



                                                                                     $ _ _ _ _ _ $_ _ _ __
            Insider's Name



            Number        Street




            City                                 State   ZIP Code




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                             page4
     Case 1:19-bk-12238                               Doc 1             Filed 06/17/19 Entered 06/17/19 15:46:17                                    Desc Main
                                                                       Document      Page 48 of 55


Debtor1         Jammie Jackson                                                                                     Case number (if known), _ _ _ _ _ _ _ _ _ _ _ _ _ __
                First Name            Middle Name             Last Name




                Identify Legal Actions, Repossessions, and Foreclos,ures
     Within 1 year before you filed for bankruptcy, were you a party in ariy lawsuit, court action, or administrative proceeding?
     List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
     and contract disputes.

     lif No
     D    Yes. Fill in the details.
                                                                       Nature of the case                      Court or agency                           Status of the case


           Case title_ _ _ _ _ _ _ _ _ _ __                                                               'court Name
                                                                                                                                                        D   Pending

                                                                                                                                                        D   On appeal

                                                                                                          I Number     Street                           D   Concluded

           Case number
                                                                                                          jcity                  State   ZIP Code




           Case title_ _ _ _ _ _ _ _ _ _ __
                                                                                                          [   ________________
                                                                                                              Court Name
                                                                                                                                                        D   Pending
                                                                                                          1



                                                                                                                                                        D   On appeal

                                                                                                          ; Number     Street                           D   Concluded

           Case number
                                                                                                          'city                  State   ZIP Code


  10. Within 1 year before you filed for bankruptcy, was any of your prope,rty repossessed, foreclosed, garnished, attached, seized, or levied?
      Check all that apply and fill in the details below.

     !if' No.   Go to line 11.
     D    Yes. Fill in the information below.

                                                                                 Describe the prc,perty                                   Date        Value of the property



                                                                                                                                                       $_ _ _ _ __
                Creditor's Name



                 Number      Street                                              Explain what ha1>pened

                                                                                 D   Property was repossessed.
                                                                                 D   Property was foreclosed.
                                                                                 D   Property was garnished.
                City                                State   ZIP Code             D   Property was attached, seized, or levied.
                -·----~-·----- ---------
                                                                                Describe the property                                     Date         Value of the propert)



                                                                                                                                                       $_ _ _ _ __
                Creditor's Name



                Number       Street
                                                                                Explain what ha11pened

                                                                                D    Property was repossessed.
                                                                                D    Property was foreclosed.

                City                                State   ZIP Code
                                                                                D    Property was garnished.
                                                                                D    Property was attached, seized, or levied.



Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 5
     Case 1:19-bk-12238                             Doc 1               Filed 06/17/19 Entered 06/17/19 15:46:17                                 Desc Main
                                                                       Document      Page 49 of 55


Debtor 1           Jammie Jackson                                                                              Case number (if known),_ _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name      Middle Name                Last Name




  11. Within 90 days before you filed for bankruptcy, did any creditor, Including a bank or financial Institution, set off any amounts from your
      accounts or refuse to make a payment because you owed a debt?
     liZi   No
     D      Yes. Fill in the details.

                                                                       Describe the action the creditor took                       Date action      Amount
                                                                                                                                   was taken
            Creditor's Name


                                                                                                                                                   $_ _ _ _ _ __
            Number     Street




            City                           State   ZIP Code            Last 4 digits of account number: XXXX-_ _ _ _


  12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
      creditors, a court-appointed receiver, a custodian, or another official?
     li2f   No
     D      Yes


•¥11               List Certain Gifts and Contributions


  13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
     li2f   No
     D      Yes. Fill in the details for each gift.


              Gifts with a total value of more than $600               Describe the gifts                                         Dates you gave      Value
              per person                                                                                                          the gifts
                                                                  r-
                                                                   1
                                                                   I
                                                                   I                                                                                 $_ _ _ _ __
            ~-------~~------'
            Person to Whom You Gave the Gift


                                                                                                                                                     $_ _ _ __


            Number     Street



            City                           State   ZIP Code


            Person's relationship to you


            Gifts with a total value of more than $600                 Describe the gifts                                         Dates you gave     Value
            per person                                                                                                            the gifts


                                                                                                                                                     $_ _ _ __
            Person to Whom You Gave the Gift


                                                                                                                                                     $_ _ _ _ __



            Number     Street



            City                           State   ZIP Code


            Person's relationship to you _ _ _ _ __



Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page&
     Case 1:19-bk-12238                              Doc 1            Filed 06/17/19 Entered 06/17/19 15:46:17                                           Desc Main
                                                                     Document      Page 50 of 55


Debtor 1           Jammie Jackson                                                                                Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                    First Name     Middle Name                Last Name




 14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

     liZf   No
     D      Yes. Fill in the details for each gift or contribution.

             Gifts or contributions to charities                     Describe what you contributed                                        Date you           Value
             that total more than $600                                                                                                    contributed



                                                                                                                                                             $_ _ _ __
            Charity's Name


                                                                                                                                                             $_ _ _ __



            Number      Street




            City           State        ZIP Code




•§ff                 List Certain Losses

 15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
     disaster, or gambling?

     [if No
     D      Yes. Fill in the details.

             Describe the property you lost and                      Describe any insurance coverage for the loss                         Date of your      Value of property
             how the loss occurred                                                                                                        loss              lost
                                                                     Include the amount that insurance has paid. List pending insurance
                                                                     claims on line 33 of Schedule AIB: Property.


                                                                                                                                                             $_ _ _ _ __




                    List Certain Payments or Transfers

 16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
     you consulted about seeking bankruptcy or preparing a bankruptcy petition?
     Include any attorneys, bankruptcy petition preparers. or credit counseling agencies for services required in your bankruptcy.

     !ia    No
     D      Yes. Fill in the details.

                                                                     Description and value of any property transferred                    Date payment or   Amount of payment
                                                                                                                                          transfer was
             Person Who Was Paid                                                                                                          made


             Number       Street                                                                                                                            $_ _ _ __


                                                                                                                                                            $_ _ _ __

             City                         State    ZIP Code



             Email or website address


             Person Who Made the Payment, if Not You



Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 7
     Case 1:19-bk-12238                                 Doc 1             Filed 06/17/19 Entered 06/17/19 15:46:17                                    Desc Main
                                                                         Document      Page 51 of 55

Debtor 1           Jammie Jackson                                                                                    Case number (if known),_ _ _ _ _ _ _ _ _ _ _ _ _ __
                    First Name     Middle Name                    Last Name




                                                                                   -----            ··---··--··-··-··-   -··------   ------------------
                                                                          Description and value of any property transferred                Date payment or        Amount of
                                                                                                                                           transfer was made      payment


            Person Who Was Paid
                                                                                                                                                                 $._ _ _ __
            Number        Street
                                                                                                                                                                 $_ _ _ __



            City                       State          ZI p Code




            Email or website address


            Person Who Made the Payment,       ~   Not You


  17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
      promised to help you deal with your creditors or to make payments to your creditors?
      Do not include any payment or transfer that you listed on line 16.

     lif No
     D     Yes. Fill in the details.

                                                                         Description and value of any property transferred                 Date payment or       Amount of payment
                                                                                                                                           transfer was
                                                                                                                                           made
             Person Who Was Paid

                                                                                                                                                                 $._ _ _ __
             Number       Street


                                                                                                                                                                 $._ _ _ __
             City                       State         ZIP Code

  1a. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
     transferred in the ordinary course of your business or financial affairs?
     Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
     Do not include gifts and transfers that you have already listed on this statement.
     lif No
     D     Yes. Fill in the details.

                                                                         Description and value of property          Describe any property or payments received      Date transfer
                                                                         transferred                                or debts paid in exchange                       was made

            Person Who Received Transfer


            Number        Street




            City                       State         ZIP Code


            Person's relationship to you _ _ _ __



            Person Who Received Transfer



            Number       Street




            City                       State         ZIP Code

            Person's relationship to you _ _ _ __

Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 8
           Case 1:19-bk-12238                            Doc 1            Filed 06/17/19 Entered 06/17/19 15:46:17                                     Desc Main
                                                                         Document      Page 52 of 55


Debtor 1               Jammie Jackson                                                                               Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                          First Name     Middle Name              Last Name




  19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
      are a beneficiary? (These are often called asset-protection devices.)

           liZf   No
           D      Yes. Fill in the details.

                                                                          Description and value of the property transferred                                       Date transfer
                                                                                                                                                                  was made


                  Name of trust




•·¥-   1   ••:t:11     Ust Certain Flnanclal Accounts, Instruments, Safe Deposit Box.., and Stora9e Units
  20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
           closed, sold, moved, or transferred?
           Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
           brokerage houses, pension funds, cooperatives, associations, and other financial institutions.
           liZf   No
       •          Yes. Fill in the details.
                                                                          Last 4 digits of account number     Type of account or        Date account was       Last balance before
                                                                                                              instrument                closed, sold, moved,   closing or transfer
                                                                                                                                        or transferred

                   Name of Financial Institution
                                                                          XXXX-_ -          -      -          •   Checking                                     $_ _ _ __

                   Number       Street                                                                        •   Savings

                                                                                                              •   Money market

                                                                                                              •   Brokerage
                   City                       State    ZIP Code                                               •   Other_ _ __




                   Name of Financial Institution
                                                                          XXXX-_ -          -      -          • Checking                                       $_ _ _ _ _

                                                                                                              • Savings
                   Number       Street                                                                        • Money market
                                                                                                              • Brokerage
                                                                                                              • Other_ _ __
                   City                       State    ZIP Code

 21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
       securities, cash, or other valuables?
       liif No
       •          Yes. Fill in the details.
                                                                          Who else had access to It?                      Describe the contents                       Do you still
                                                                                                                                                                      have It?

                                                                                                                                                                      •   No
                   Name of Financial Institution                         Name                                                                                         •   Yes


                   Number       Street                                   Number   Street



                                                                         City       State       ZIP Code
                   City                       State    ZIP Code



Official Form 107                                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 9
     Case 1:19-bk-12238                               Doc 1            Filed 06/17/19 Entered 06/17/19 15:46:17                                                       Desc Main
                                                                      Document      Page 53 of 55


Debtor 1           Jammie Jackson                                                                                      Case number     (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                     First Name      Middle Name               Last Name




22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
    lizl
       No
    D       Yes. Fill in the details.
                                                                      Who else has or had access to it?                        Describe the contents                               Do you still
                                                                                                                                                                                   have It?

                                                                                                                                                                                    • No
              Name of Storage Facility                                Name
                                                                                                                                                                                    • Yes
              Number       Street                                     Number    Street


                                                                      City State ZIP Code

              City                        State     ZIP Cod~



                       Identify Property You Hold or Control for Someone l!lse
 23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
     or hold in trust for someone.
     !if No
     •       Yes. Fill in the details.
                                                                     Where is the property?                                    Describe the property                            Value

                                                                                                                          r                                                     $_ _ __
              Owner's Name
                                                                                                                           I
                                                                    Number     Street
              Number        Street



                                                                    City                          State     ZIP Code
              City                        State     ZIP Code


                       Olva Detalls About l!nvlronmental Information

 For the purpose of Part 10, the following definitions apply:
 • Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
     hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
     including statutes or regulations controlling the cleanup of these substances, wastes, or material.
 • Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
     utilize it or used to own, operate, or utilize it, including disposal sites.
 • Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
     substance, hazardous material, pollutant, contaminant, or similar term.

 Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

 24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

     lizl   No
     D      Yes. Fill in the details.
                                                                     Governmental unit                          Environmental law, if you know it                              Date of notice
                                                                                                                       ------- ------- -·--- ·---~---~~--   -·-- -~-------·-



            Name ofslte                                             Governmental unit


            Number       Street                                     Number     Street


                                                                    City                 State   ZIP Code



            City                         State     ZIP Code



Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                        page 10
     Case 1:19-bk-12238                                  Doc 1            Filed 06/17/19 Entered 06/17/19 15:46:17                                               Desc Main
                                                                         Document      Page 54 of 55


Debtor 1        Jammie Jackson                                                                                                Case number c;tknown) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name        Middle Name                 Last Name




 25. Have you notified any governmental unit of any release of hazardous material?

     la No
     D     Yes. Fill in the details.
                                                                        Governmental unit                                Environmental law, if you know it                   Date of notice



                                                                       -G-o-ve_m_m_e_n-ta-1-un-lt-------r···· ..
            Name of site

            .,.,Nu_m...,b,...e-r""""s.,.tre_e..,.t_ _ _ _ _ _ _ _ __
                                                                       Number      Street



                                                                       City                   State    ZIP Code


            City                           State      ZIP Code


 26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

     6ZI   No
     •     Yes. Fill in the details.
                                                                                                                                                                              Status of the
                                                                          Court or agency                                     Nature of the case
                                                                                                                                                                              case

           Case title_ _ _ _ _ _ _ _ _ _ __
                                                                          Court Name
                                                                                                                                                                              D   Pending

                                                                                                                                                                              D   Onappeal
                                                                          Number     Street                                                                                   D   Concluded


           Case number                                                    City                        State   ZIP Code



                     Give Detalls About Your Buslnen or Connections to Any Busl•-•
 27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
           D    A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
           D    A member of a limited liability company (LLC) or limited liability partnership (LLP)
           D    A partner in a partnership
           D    An officer, director, or managing executive of a corporation
           D    An owner of at least 5% of the voting or equity securities of a corporation

     la No. None of the above applies. Go to Part 12.
     D     Yes. Check all that apply above and fill in the details below for each business.
                                                                          Describe the nature of the business                               Employer Identification number
                                                                                                                                            Do not include Social Security number or ITIN.
            Business Name

                                                                                                                                            EIN:
            Number        Street
                                                                          Name of accountant or bookkeeper                                  Dates business existed


                                                                                                                                            From               To
            City                           State      ZIP Code
                                                                          Describe the nature of the business                               Employer Identification number
                                                                                                                                            Do not include Social Security number or ITIN.
            Business Name

                                                                                                                                            EIN: _ _ _ _ _ _ _ _ _
            Number       Street
                                                                          Name of accountant or bookkeeper                                  Dates business existed
                                                                       r--
                                                                                                                                            From               To
            City                           State      ZIP Code         1
                                                                       I- - -


Official Form 107                                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                   page 11
     Case 1:19-bk-12238                              Doc 1            Filed 06/17/19 Entered 06/17/19 15:46:17                                 Desc Main
                                                                     Document      Page 55 of 55


Debtor 1          Jammie Jackson                                                                              Case number (if known), _ _ _ _ _ _ _ _ _ _ _ _ _ __
                     First Name      Middle Name              Last Name




                                                                                                                          Employer Identification number
                                                                      Describe the nature of the business
                                                                                                                          Do not include Social Security number or ITIN.
              Business Name
                                                                                                                          EIN: _ _ _ _ _ _ _ _ _

              Number        Street
                                                                      Name of accountant or bookkeeper                    Dates business existed




                                                                                                                          From               To
              City                        State    ZIP Code




  28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
      institutions, creditors, or other parties.

     i ZI    No
     D       Yes. Fill in the details below.

                                                                      Date issued




              Name                                                    MM/DD/YYYY



              Number        Street




              City                        State    ZIP Code




                     Sign Below

      I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
      answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud
      in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.




      ~~
      s r    Date          /mpt{))
                                                                                      Signature of Debtor 2


                                                                                      Date _ _ _ _ __

      Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

      itJ'    No
      D       Yes


      Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
      !if No
      D      Yes. Name of person_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , Attach the Bankruptcy Petition Preparer's Notice,
                                                                                Declaration, and Signature (Official Form 119).




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 12
